 



EXHIBIT 10(ab)
 
LEASE AGREEMENT
Dated as of December 20, 2006
between
OLD NATIONAL BANK,
as the Tenant
and
ONB 123 MAIN LANDLORD, LLC,
as the Landlord
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
1. Certain Definitions
    1  
 
       
2. Demise of Premises
    1  
 
       
3. Title and Condition
    1  
 
       
4. Use of Leased Premises; Quiet Enjoyment
    2  
 
       
5. Term
    3  
 
       
6. Rent
    4  
 
       
7. Net Lease; Non-Terminability
    5  
 
       
8. Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements
    6  
 
       
9. Liens; Recording and Title
    8  
 
       
10. Indemnification
    8  
 
       
11. Maintenance and Repair
    10  
 
       
12. Alterations
    11  
 
       
13. Condemnation; Termination of this Lease for Total Taking or Total Casualty
    12  
 
       
14. Insurance
    15  
 
       
15. Restoration
    18  
 
       
16. Subordination to Financing
    19  
 
       
17. Assignment, Subleasing
    21  
 
       
18. Permitted Contests
    22  
 
       
19. Conditional Limitations; Default Provisions
    23  
 
       
20. Additional Rights of Landlord and Tenant
    25  
 
       
21. Notices
    25  
 
       
22. Estoppel Certificates
    27  

i



--------------------------------------------------------------------------------



 



              PAGE
23. Surrender and Holding Over
    27  
 
       
24. No Merger of Title
    27  
 
       
25. Definition of Landlord
    28  
 
       
26. Hazardous Substances
    28  
 
       
27. Entry by Landlord
    29  
 
       
28. No Usury
    29  
 
       
29. Financial Statements
    29  
 
       
30. Special Tax Indemnity
    30  
 
       
31. Separability
    33  
 
       
32. Miscellaneous
    33  

     
EXHIBIT A
  Legal Description
EXHIBIT B
  Basic Rent

     
SCHEDULE A
  Schedule of Termination Values
SCHEDULE B
  Permitted Encumbrances
SCHEDULE C
  Allocated Rent Schedule  
APPENDIX A
  Definitions

ii



--------------------------------------------------------------------------------



 



LEASE
     THIS LEASE (as amended, supplemented or otherwise modified from time to
time, this “Lease”) made as of December 20, 2006, by and between ONB 123 MAIN
LANDLORD, LLC, a Delaware limited liability company, as landlord, having an
office at c/o SunTrust Equity Funding, LLC, 303 Peachtree Street, 24th Floor, MC
3951, Atlanta Georgia 30308, and Old National Bank, a national banking
association, as tenant, having an office at One Main Street, Evansville, Indiana
47708.
     In consideration of the rents and provisions herein stipulated to be paid
and performed, Landlord and Tenant, intending to be legally bound, hereby
covenant and agree as follows:
     1. Certain Definitions. All capitalized terms, unless otherwise defined
herein, shall have the respective meanings ascribed to such terms in Appendix A
annexed hereto and by this reference incorporated herein.
     2. Demise of Premises. Landlord hereby demises and lets to Tenant and
Tenant hereby takes and leases from Landlord, for the term and upon the
provisions hereinafter specified, the Leased Premises.
     3. Title and Condition.
     (a) The Leased Premises are demised and let subject to (i) the Permitted
Encumbrances, (ii) all Legal Requirements and Insurance Requirements, including
any existing violation of any thereof, and (iii) the condition of the Leased
Premises as of the commencement of the Term, without representation or warranty
by Landlord; it being understood and agreed, however, that the recital of the
Permitted Encumbrances herein shall not be construed as a revival of any thereof
which for any reason may have expired.
     (b) LANDLORD WILL NOT MAKE ANY INSPECTION OF ANY OF THE LEASED PREMISES,
AND LANDLORD LEASES AND WILL LEASE, AND TENANT TAKES AND WILL TAKE, THE LEASED
PREMISES “AS IS”, AND TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS
LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR
SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO ITS FITNESS FOR USE OR PURPOSE, DESIGN OR CONDITION FOR
ANY PARTICULAR USE OR PURPOSE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, LATENT OR PATENT, AS TO LANDLORD’S TITLE THERETO, OR AS TO VALUE,
COMPLIANCE WITH SPECIFICATIONS, LOCATION, USE, CONDITION, MERCHANTABILITY,
QUALITY, DESCRIPTION, DURABILITY OR OPERATION, IT BEING AGREED THAT ALL RISKS
INCIDENT THERETO ARE TO BE BORNE BY TENANT. Tenant acknowledges that the Leased
Premises are of its selection and to its specifications, and that the Leased
Premises have been inspected by Tenant and are satisfactory to it. In the event
of any defect or deficiency in any of the Leased Premises of any nature,

1



--------------------------------------------------------------------------------



 



whether patent or latent, Landlord shall not have any responsibility or
liability with respect thereto or for any special, incidental or consequential
damages (including strict liability in tort). The provisions of this Paragraph
3(b) have been negotiated, and the foregoing provisions are intended to be a
complete exclusion and negation of any warranties by Landlord, express or
implied, with respect to any of the Leased Premises, arising pursuant to the
Uniform Commercial Code or any other law now or hereafter in effect or
otherwise.
     (c) Tenant acknowledges and agrees that Tenant has examined the title to
the Leased Premises prior to the execution and delivery of this Lease and has
found such title to be satisfactory for the purposes contemplated by this Lease.
     (d) Landlord hereby assigns, without recourse or warranty whatsoever, to
Tenant, all Guaranties. Such assignment shall remain in effect until the
termination of this Lease. Landlord shall also retain the right to enforce any
Guaranties assigned in the name of Tenant during the continuance of an Event of
Default. Landlord hereby agrees to execute and deliver, at Tenant’s expense,
such further documents, including powers of attorney, as Tenant may reasonably
request in order that Tenant may have the full benefit of the assignment
effected or intended to be effected by this Paragraph 3(d). Upon the termination
of this Lease, the Guaranties shall automatically revert to Landlord, without
recourse or warranty. The foregoing provision of reversion shall be
self-operative and no further instrument of reassignment shall be required. In
confirmation of such reassignment, Tenant shall execute and deliver promptly any
certificate or other instrument which Landlord may request. Any monies collected
by Tenant under any of the Guaranties after the occurrence of and during the
continuation of an Event of Default shall be held in trust by Tenant and
promptly paid over to Landlord.
     (e) Landlord agrees to enter into, at Tenant’s expense, such Easements as
reasonably requested by Tenant, subject to Landlord’s approval of the form
thereof, not to be unreasonably withheld; provided, however, that no such
Easement shall result in any material diminution in the value or utility of the
Leased Premises for use as an office building or for any other lawful purpose
and, further provided, that no such Easement shall render the use of the Leased
Premises dependent upon any other property or condition, each of which Tenant
shall certify to Landlord and Lenders in writing delivered with Tenant’s request
with respect to such Easement. Tenant’s request shall also include Tenant’s
written undertaking acknowledging that Tenant shall remain liable hereunder as
principal and not merely as a surety or guarantor and Lease Guarantor’s written
undertaking acknowledging that Lease Guarantor shall remain liable under the
Lease Guaranty, in each case notwithstanding the establishment of any Easement.
     4. Use of Leased Premises; Quiet Enjoyment.
     (a) Tenant may use the Leased Premises as an office building or banking
facility or for any other lawful purpose, so long as such other lawful purpose
would not (i) have a material adverse effect on the value of the Leased
Premises, (ii) materially increase (when compared to use as an office building)
the likelihood that Tenant, Landlord or any Lender would incur liability under
any provisions of any Environmental Laws, or (iii) result in or give rise to any
environmental deterioration or degradation of the Leased Premises, except to a
de minimus extent. In no event shall the Leased Premises be used for any purpose
which shall violate, in any material way, any of the provisions of any Permitted
Encumbrance, any REA or any covenants,

2



--------------------------------------------------------------------------------



 



restrictions or agreements hereafter created or consented to by Tenant
applicable to the Leased Premises. Tenant agrees that with respect to the
Permitted Encumbrances, each REA and any covenants, restrictions or agreements
hereafter created or consented to by Tenant, Tenant shall, at its expense,
observe, perform and comply with and carry out the provisions thereof required
therein to be observed and performed by Landlord or Tenant.
     (b) Subject to Tenant’s rights under Paragraph 18, Tenant shall not permit
any unlawful occupation, business or trade to be conducted on the Leased
Premises or any use to be made thereof contrary to applicable Legal Requirements
or Insurance Requirements. Subject to Tenant’s rights under Paragraph 18, Tenant
shall not use, occupy or permit any of the Leased Premises to be used or
occupied, nor do or permit anything to be done in or on any of the Leased
Premises, in a manner which would (i) make void or voidable any insurance which
Tenant is required hereunder to maintain in force with respect to any of the
Leased Premises, (ii) affect the ability of Tenant to obtain any insurance which
Tenant is required to furnish hereunder, or (iii) cause any injury or damage to
any of the Improvements except in connection with Alterations permitted under
Paragraph 12.
     (c) Subject to all of the provisions of this Lease, so long as no Event of
Default exists hereunder, Tenant shall not be disturbed in its possession of the
Leased Premises by Landlord or any other person lawfully claiming through or
under Landlord.
     (d) Subject to Tenant’s rights under Paragraph 17, Tenant covenants and
agrees that it, or its permitted assigns, licensees or subtenants, shall remain
in actual physical possession of the Leased Premises and shall continuously
operate its business in the Leased Premises, provided that Tenant may permit the
Leased Premises to be vacant so long as such period of vacancy does not exceed
twelve (12) consecutive months at any one time and thirty-six (36) months in
aggregate over the Term.
     5. Term
     (a) Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for the Initial Term.
     (b) Provided (i) this Lease shall not have been terminated pursuant to the
provisions of Paragraph 13 or 19, and (ii) no Event of Default has occurred and
is continuing, in each case on the applicable date of its Renewal Option Notice
and on the Expiration Date (or the expiration date of the then expiring Renewal
Term, as applicable), Tenant shall have four (4) consecutive options to extend
the term of this Lease for a Renewal Term, commencing upon the day after the
Expiration Date (or the expiration date of the then expiring Renewal Term, as
applicable). If Tenant elects to exercise any one or more of such renewal
options, it shall do so by giving a Renewal Option Notice to Landlord at any
time during the Term (or the then Renewal Term, as applicable) but, in any
event, on or before that date which is one hundred eighty (180) days prior to
the commencement of the Renewal Term for which such election is exercised, TIME
BEING OF THE ESSENCE as to the exercise of such renewal option and the giving of
such notice. If Tenant shall elect to exercise any such renewal option, the term
of this Lease shall be automatically extended for five (5) years without the
execution of an extension or renewal lease. Any Renewal Term shall be subject to
all of the provisions of this Lease, and all such provisions

3



--------------------------------------------------------------------------------



 



shall continue in full force and effect, except that the Basic Rent for each
Renewal Term shall be at the Basic Rent set forth for such renewal terms on
Exhibit B attached hereto. Within ten (10) days after request by either Landlord
or Tenant, Landlord and Tenant shall execute, acknowledge and deliver to the
other party an instrument confirming that such option has been effectively
exercised, confirming the extended expiration date of this Lease and confirming
the Basic Rent for the related Renewal Term.
     6. Rent.
     (a) Tenant shall pay to Landlord, as rent for the Leased Premises during
the Term, the Basic Rent in advance, on the Commencement Date and on each Basic
Rent Payment Date occurring after the Commencement Date, and shall pay the same
by wire transfer in immediately available federal funds, by 3:00 p.m., New York
time on the date due, to such account in such bank as Landlord shall designate,
from time to time. In the event that the Commencement Date is a date other than
the last Business Day of a calendar month, the Basic Rent due on the
Commencement Date shall be an amount equal to the amount of Basic Rent set forth
on Exhibit B hereto for the first Basic Rent Payment Date, times 1/30, times the
number of days from and including the Commencement Date to and excluding the
first day of the following calendar month, and the Basic Rent due on the first
Business Day of the month following the month in which the Commencement Date
occurs shall be the amount set forth on Exhibit B for the first Basic Rent
Payment Date. Landlord hereby directs Tenant to pay the Basic Rent to the
Trustee, to such account as the Trustee shall designate to Tenant in writing;
any change in such designation shall require a written direction signed by both
Landlord and Trustee.
     (b) Basic Rent during the Initial Term shall be allocated as specified in
Schedule C hereto and such allocations of Basic Rent shall represent Tenant’s
accrued liability on account of the use of the Leased Premises for each Rent
Payment Period during the Initial Term. Landlord and Tenant agree that such
allocations are intended to constitute a specific allocation of fixed rent
within the meaning of Treasury Regulation Section 1.467-1(c)(2)(ii)(A) to the
applicable period and in the respective amounts set forth in Schedule C hereto.
     (c) Landlord and Tenant each agrees to accrue, on any federal income tax
returns filed by it (or on any income tax returns on which its income is
included), rental income and rental expense, respectively, for each Rent Payment
Period during the Initial Term the amounts set forth for such Rent Payment
Period under the caption “Section 467 Rent” (the “Section 467 Rent”) in
Schedule C hereto. In addition, Landlord shall deduct interest expense and
Tenant shall accrue interest income with respect to each such period in the
amounts set forth under the caption “Section 467 Interest” in Schedule C hereto
(“Section 467 Interest”), it being understood that Section 467 Rent and
Section 467 Interest represent characterizations for Federal income tax purposes
only, and that Landlord shall have no obligation to return any Basic Rent paid
by Tenant or otherwise make a cash payment to Tenant, with respect to
Section 467 Rent or Section 467 Interest under any circumstances.
     (d) Subject to the rights of Tenant pursuant to Paragraph 18, Tenant shall
timely pay and discharge, as Additional Rent, all other amounts and obligations
which Tenant assumes or agrees to pay or discharge pursuant to this Lease,
together with every fine, penalty, interest and cost which may be added by the
party to whom such payment is due for nonpayment or late

4



--------------------------------------------------------------------------------



 



payment thereof. In the event of any failure by Tenant to pay or discharge any
of the foregoing, Landlord shall have all rights, powers and remedies provided
herein, by law or otherwise, in the event of nonpayment of Basic Rent. All
payments of Additional Rent that are payable to Landlord shall be paid by Tenant
by electronic transfer in immediately available federal funds to such account in
such bank as Landlord (or the Trustee, if so directed by Landlord) shall
designate, from time to time.
     (e) If any installment of Basic Rent is not paid when the same is due,
Tenant shall pay to Landlord, on demand, as Additional Rent, interest on such
installment from the date such installment was due to the date such installment
is paid at the Default Rate.
     (f) Landlord and Tenant agree that this Lease is, and is intended to be, a
true lease and does not represent a financing arrangement. Each party shall
reflect the transactions represented by this Lease in all applicable books,
records and reports (including, without limitation, income tax filings) in a
manner consistent with “true lease” treatment rather than “financing” treatment.
     7. Net Lease; Non-Terminability.
     (a) This is a net lease and Basic Rent and Additional Rent shall be paid,
except as otherwise expressly set forth in this Lease, without notice, demand,
setoff, counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense.
     (b) Except as otherwise expressly provided in this Lease, this Lease shall
not terminate and Tenant shall not have any right to terminate this Lease,
during the Term. Except as otherwise expressly provided in this Lease, Tenant
shall not be entitled to any setoff, counterclaim, recoupment, abatement,
suspension, deferment, diminution, deduction, reduction or defense of or to
Basic Rent or Additional Rent; and subject to the terms of this Lease and except
as otherwise expressly provided in this Lease (including Paragraphs 13 and 14),
the obligations of Tenant under this Lease shall not be affected by any
interference with Tenant’s use of any of the Leased Premises for any reason,
including but not limited to the following: (i) any damage to or destruction of
any of the Leased Premises by any cause whatsoever, (ii) any Condemnation, (iii)
the prohibition, limitation or restriction of Tenant’s use of any of the Leased
Premises, (iv) any eviction by paramount title or otherwise, (v) Tenant’s
acquisition of ownership of any of the Leased Premises other than pursuant to an
express provision of this Lease, (vi) any default on the part of Landlord under
this Lease or under any other agreement, (vii) any latent or other defect in, or
any theft or loss of, any of the Leased Premises, (viii) the breach of any
warranty of any seller or manufacturer of any of the Equipment, (ix) any
violation of Paragraph 4(c) by Landlord or any other person lawfully claiming
through or under Landlord, or (x) any other cause, whether similar or dissimilar
to the foregoing, any present or future Law to the contrary notwithstanding. It
is the intention of the parties hereto that the obligations of Tenant under this
Lease shall be separate and independent covenants and agreements, and that Basic
Rent and Additional Rent shall continue to be payable in all events (or, in lieu
thereof , Tenant shall pay amounts equal thereto), and that the obligations of
Tenant under this Lease shall continue unaffected, unless this Lease shall have
been terminated pursuant to an express provision of this Lease. Notwithstanding
the foregoing, Tenant shall have the right to pursue a cause of action against
Landlord for damages resulting from Landlord’s default under this Lease,

5



--------------------------------------------------------------------------------



 



it being understood that Tenant shall have no right to set off any such damages
against the Rent payable under this Lease.
     (c) Tenant agrees that it shall remain obligated under this Lease in
accordance with its provisions and that, except as otherwise expressly provided
herein, it shall not take any action to terminate, rescind or avoid this Lease,
notwithstanding (i) the bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding-up or other proceeding affecting
Landlord, (ii) the exercise of any remedy, including foreclosure, under the
Mortgage (subject to Tenant’s rights under Paragraph 16(a)(ii)), or (iii) any
action with respect to this Lease (including the disaffirmance hereof) which may
be taken by Landlord under the Federal Bankruptcy Code or by any trustee,
receiver or liquidator of Landlord or by any court under the Federal Bankruptcy
Code or otherwise.
     (d) This Lease is the absolute and unconditional obligation of Tenant.
Tenant waives all rights which are not expressly stated in this Lease but which
may now or hereafter otherwise be conferred by law (i) to quit, terminate or
surrender this Lease or any of the Leased Premises, (ii) to any setoff,
counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense of or to Basic Rent or any Additional Rent,
except as otherwise expressly provided in this Lease, and (iii) for any
statutory lien or offset right against Landlord or its property.
     8. Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements.
     (a) (i) Subject to the provisions of Paragraph 18, Tenant shall, before
interest or penalties are due thereon, pay and discharge all Impositions accrued
prior to or during the Term. If received by Landlord, Landlord shall promptly
deliver to Tenant any bill or invoice with respect to any Imposition.
          (ii) Nothing herein shall obligate Tenant to pay, and the term
“Impositions” shall exclude, federal, state or local (A) transfer taxes as the
result of a conveyance, encumbrance, transfer or assignment by Landlord (unless
attributable to, or made during the continuance of, an Event of Default or
arising in connection with the initial financing of the acquisition of the
Leased Premises by Landlord), (B) franchise, capital stock or similar taxes if
any, of Landlord, except to the extent such taxes would not have been payable
absent Landlord’s ownership of the Leased Premises, (C) income, excess profits
or other taxes, if any, of Landlord, determined on the basis of or measured by
its net income, (D) any estate, inheritance, succession, gift, capital levy or
similar taxes, unless the taxes referred to in clauses (B) and (C) above are in
lieu of or a substitute for any other tax or assessment upon or with respect to
any of the Leased Premises which, if such other tax or assessment were in effect
at the commencement of the Term, would be payable by Tenant, or (E) any Tax that
would not have been imposed but for the failure of Indemnitee to comply with
certification, information, documentation or other reporting requirements
applicable to Indemnitee, if compliance with such requirements is required by
Law of the relevant taxing authority as a precondition to relief or exemption
from such Tax. In the event that any assessment against any of the Leased
Premises may be paid in installments, Tenant shall have the option to pay such
assessment in installments; and in such event, Tenant shall be liable only for
those installments which become due and

6



--------------------------------------------------------------------------------



 




payable during the Term. Tenant shall prepare and file all tax reports required
by Governmental Authorities which relate to the Impositions. Tenant shall
deliver to Landlord, within twenty (20) days after Landlord’s written request
therefor, copies of all settlements and notices pertaining to the Impositions
which may be issued by any Governmental Authority and receipts for payments of
all Impositions made during each calendar year of the Term.
     (b) Subject to the provisions of Paragraph 18, Tenant shall promptly comply
with and conform to, and shall keep the Leased Premises in compliance with, all
of the Legal Requirements and Insurance Requirements.
     (c) Any payments required to be made by Tenant pursuant to this Paragraph 8
that are not allowed to be paid directly to the appropriate Governmental
Authority or such other Person to whom such payment is due shall be made
directly to Landlord on or before the date that is three (3) Business Days prior
to the date on which such payment is due to the related Governmental Authority
or such other Person at the location and in the manner specified by Landlord
pursuant to Paragraph 6 for the payment of Additional Rent. Landlord shall
forward such payment to the related Governmental Authority or such other Person
to whom such payment is due within three (3) Business Days of receipt thereof by
Landlord. Any amount payable by Tenant to Landlord under this Paragraph 8 that
is not paid when due shall bear interest at the Default Rate, except in the case
of any payment for Taxes, such interest shall begin accruing on the later of
(i) the due date for payment of such Taxes to the appropriate Governmental
Authority and (ii) the date Landlord pays such amounts for Taxes to the
appropriate Governmental Authority.
     (d) If any report, return or statement (a “Filing”) is required to be filed
with respect to any Imposition that is subject to this Paragraph 8, Tenant
shall, if permitted by Applicable Laws to do so, timely file or cause to be
filed such Filing with respect to such Imposition and shall promptly provide
notice of such filing to Landlord (except for any such Filing that Landlord has
notified Tenant in writing that Landlord intends to file, in which case Landlord
shall, if requested by Tenant, provide a copy of such Filing to Tenant) and will
(if ownership of the Leased Premises or any part thereof or interest therein is
required to be shown on such Filing) show the ownership of the Leased Premises
in the name of Landlord and send a copy of such Filing to Landlord. If Tenant is
not permitted by Applicable Laws to file any such Filing, Tenant will promptly
notify Landlord of such requirement in writing and prepare and deliver to
Landlord a proposed form of such Filing and such information as is within
Tenant’s reasonable control or access with respect to such Filing within a
reasonable time, and in all events at least ten (10) days, prior to the time
such Filing is required to be filed. Tenant shall hold Landlord harmless from
and against any liabilities, including, but not limited to penalties, additions
to tax, fines and interest, arising out of any insufficiency or inaccuracy in
any such Filing, to the extent such insufficiency or inaccuracy is attributable
to Tenant.
     (e) Notwithstanding anything herein to the contrary, any obligations of
Tenant under the provisions of this Paragraph 8 that accrue prior to the
expiration or earlier termination of this Lease shall survive such expiration or
earlier termination of this Lease.
     (f) If Landlord receives a refund with respect to any Impositions paid or
indemnified by Tenant, Landlord shall within fifteen (15) days of receipt
thereof repay to the Tenant the

7



--------------------------------------------------------------------------------



 



amount previously paid or indemnified by Tenant for such Impositions to the
extent not in excess of the refund amount actually received by the Landlord
(“Refund”), plus any interest actually received by the Landlord that is fairly
attributable to the Refund; provided, however, in the event that any portion of
the Refund is later required to be repaid, recaptured or disallowed, such
portion of the Refund will be treated as a Claim for which the Landlord is
entitled to indemnification and Tenant shall pay such portion to Landlord within
fifteen (15) days of demand therefor, except if such loss of the Refund would
not have occurred but for the Landlord’s gross negligence or willful misconduct.
     9. Liens; Recording and Title.
     (a) Tenant shall not, directly or indirectly, create or permit to be
created or, subject to the provisions of Paragraph 18, to remain, and shall
promptly discharge, any lien on the Leased Premises, the Basic Rent or any
Additional Rent, other than the Mortgage, the Permitted Encumbrances and any
mortgage, lien, encumbrance or other charge created by or resulting from any act
or omission by Landlord or those claiming by, through or under Landlord (except
Tenant). Notice is hereby given that Landlord shall not be liable for any labor,
services or materials furnished or to be furnished to Tenant, or to anyone
holding any of the Leased Premises through or under Tenant, and that no
mechanic’s or other liens for any such labor, services or materials shall attach
to or affect the interest of Landlord in and to any of the Leased Premises.
     (b) Each of Landlord and Tenant shall execute, acknowledge and deliver to
the other a written Memorandum of this Lease to be recorded in the appropriate
land records of the jurisdiction in which the Leased Premises is located, in
order to give public notice and protect the validity of this Lease. In the event
of any discrepancy between the provisions of said recorded Memorandum of this
Lease and the provisions of this Lease, the provisions of this Lease shall
prevail.
     (c) Nothing in this Lease and no action or inaction by Landlord shall be
deemed or construed to mean that Landlord has granted to Tenant any right, power
or permission to do any act or to make any agreement which may create, give rise
to, or be the foundation for, any right, title, interest or lien in or upon the
estate of Landlord in any of the Leased Premises.
     10. Indemnification.
     (a) Tenant agrees to assume liability for, and to indemnify, protect,
defend, save and keep harmless each Indemnitee from and against any and all
Claims that may be suffered, imposed on or asserted against any Indemnitee
(including any Claims resulting from any Indemnitee’s negligence), arising out
of (i) the initial acquisition of the Leased Premises by Landlord, ownership of
the Leased Premises by Landlord, leasing by Landlord of the Leased Premises to
Tenant, subleasing of the Leased Premises by Tenant, assignment by Tenant of its
interest in this Lease, or sale of the Leased Premises by Landlord to Tenant,
transfer of title to Tenant’s interest in this Lease, renewal of this Lease, or
the operation, possession, use, non-use, maintenance, modification, alteration,
construction, reconstruction, restoration, or replacement of the Leased Premises
(or any portion thereof), any easements or REAs affecting the Leased Premises or
from the granting by Landlord at Tenant’s request of easements, licenses or any

8



--------------------------------------------------------------------------------



 



rights with respect to all or any part of the Leased Premises, or from the
construction, design, purchase or condition of the Leased Premises (including
any Claims arising, directly or indirectly, out of the actual or alleged
presence, use, storage, generation or Release of any Hazardous Materials, and
any Claims for patent, trademark or copyright infringement and latent or other
defects, whether or not discoverable), including any liability under Applicable
Laws (including, without limitation, any Claims arising directly or indirectly
out of any actual or alleged violation, now or hereafter existing, of any
Environmental Laws), (ii) this Lease or any modification, amendment or
supplement hereto, (iii) the non-compliance of the Leased Premises with
Applicable Laws (including because of the existence of the Permitted
Encumbrances), (iv) any matter relating to all or any part of the Leased
Premises or any operations thereon, including matters relating to Environmental
Laws or Hazardous Materials, (v) the breach by Tenant of its representations,
warranties, covenants and obligations in this Lease whether or not such Claim
arises or accrues prior to the date of this Lease, (vi) the business and
activities of Tenant and any other Person on or about the Leased Premises
(whether as an invitee, subtenant, licensee or otherwise), (vii) the cost of
assessment, containment and/or removal of any and all Hazardous Materials from
all or any portion of the Leased Premises or any surrounding areas for which
Tenant or Landlord has any legal obligation, the cost of any actions taken in
response to a Release of any Hazardous Materials on, in, under or affecting any
portion of the Leased Premises or any surrounding areas for which Tenant or
Landlord has any legal obligation to prevent or minimize such Release so that it
does not migrate or otherwise cause or threaten danger to present or future
public health, safety, welfare or the environment, and costs incurred to comply
with Environmental Laws in connection with all or any portion of the Leased
Premises or any surrounding areas for which Tenant or Landlord has any legal
obligation, and all Claims arising from the presence, release, maintenance or
disposal of asbestos-containing materials at, from or with respect to the Leased
Premises, and (viii) any Event of Default. Notwithstanding the foregoing,
nothing herein shall be construed to obligate Tenant to indemnify, defend and
hold harmless any Indemnitee from and against any Claims imposed on or incurred
by such Indemnitee by reason of (i) such Indemnitee’s willful misconduct or
gross negligence (other than willful misconduct or gross negligence attributed
to it by acts or omissions of Tenant), (ii) any liens and liabilities of
Landlord solely in connection with any financing by Landlord of the Leased
Premises or (iii) events that occur after termination of this Lease and return
of the Leased Premises in accordance with the terms of this Lease.
     (b) In case any Claim shall be made or brought against any Indemnitee, such
Indemnitee shall give prompt written notice thereof to Tenant; provided that
failure to so notify Tenant shall not reduce Tenant’s obligations to indemnify
any Indemnitee hereunder except to the extent such failure materially affects
Tenant’s rights to defend such Claim. Tenant shall be entitled, at its expense,
acting through counsel selected by Tenant (and reasonably satisfactory to such
Indemnitee), to participate in, or, except as otherwise provided herein, to
assume and control (if it promptly so elects upon notice of the Claim), and, to
the extent that Tenant desires to assume and control, in consultation with
Indemnitee, the negotiation, litigation and/or settlement of any such Claim
(subject to the provisions of subparagraph (c) of this Paragraph 10). Such
Indemnitee may (but shall not be obligated to) participate at its own expense
(unless Tenant is not properly performing its obligations hereunder, and then at
the expense of Tenant) and with its own counsel in any proceeding conducted by
Tenant in accordance with the foregoing, in which case Tenant shall keep such
Indemnitee and its counsel fully informed of all proceedings and filings and
afford such Indemnitee and counsel reasonable opportunity for comment.

9



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Tenant shall not be entitled to assume and
control the defense of any Claim if (i) an Event of Default has occurred and is
continuing, (ii) the proceeding involves possible imposition of any criminal
liability or penalty or unindemnified civil penalty on such Indemnitee,
(iii) the proceeding involves the granting of injunctive relief against the
Indemnitee not related to this Lease, (iv) a significant counterclaim is
available to the Indemnitee that would not be available to and cannot be
asserted by Tenant, (v) a conflict of interest exists between the Indemnitee and
Tenant with respect to the Claim, or (vi) the defense of such Claim would
require the delivery of material confidential and proprietary information of
such Indemnitee that would otherwise not be available to Tenant or its counsel.
     (c) Upon payment in full of any Claim by Tenant pursuant to this
Paragraph 10 to or on behalf of an Indemnitee, Tenant, without any further
action, shall be subrogated to any and all Claims that such Indemnitee may have
relating thereto (other than claims in respect of insurance policies maintained
by such Indemnitee at its own expense or claims against another Indemnitee for
which Tenant would have indemnity obligations hereunder) to the extent of such
payment, and such Indemnitee shall execute such instruments of assignment and
conveyance, evidence of Claims and payment and such other documents, instruments
and agreements as may be reasonably necessary to preserve any such Claims and
otherwise reasonably cooperate with Tenant to enable Tenant to pursue such
Claims.
     (d) The obligations of Tenant under this Paragraph 10 shall survive any
termination expiration of this Lease.
     11. Maintenance and Repair.
     (a) Except for any Alterations that Tenant is permitted to make pursuant to
this Lease, Tenant shall at all times from and after the Commencement Date,
including any Requisition period, put, keep and maintain the Leased Premises
(including, without limitation, the roof, landscaping, walls, footings,
foundations and structural components of the Leased Premises) and the Equipment
in a similar (or better) condition and order of repair as exists as of the
Commencement Date, except for ordinary wear and tear and the loss of a part of
the Leased Premises pursuant to a partial Condemnation with respect to which
restoration is impossible, and shall promptly make all repairs and replacements
of every kind and nature, whether foreseen or unforeseen, which may be required
to be made upon or in connection with the Leased Premises in order to keep and
maintain the Leased Premises in the order and condition required by this
Paragraph 11(a). Tenant shall do or cause others to do all shoring of the Leased
Premises or of foundations and walls of the Improvements and every other act
necessary or appropriate for preservation and safety thereof, by reason of or in
connection with any excavation or other building operation upon any of the
Leased Premises, whether or not Landlord shall, by reason of any Legal
Requirements or Insurance Requirements, be required to take such action or be
liable for failure to do so. LANDLORD SHALL NOT BE REQUIRED TO MAKE ANY REPAIR,
WHETHER FORESEEN OR UNFORESEEN, OR TO MAINTAIN ANY OF THE LEASED PREMISES OR
ADJOINING PROPERTY IN ANY WAY, AND TENANT HEREBY EXPRESSLY WAIVES THE RIGHT TO
MAKE REPAIRS AT THE EXPENSE OF THE LANDLORD, WHICH RIGHT MAY BE PROVIDED FOR IN
ANY LAW NOW OR HEREAFTER IN EFFECT. Tenant shall, in all events, make all
repairs for which it is

10



--------------------------------------------------------------------------------



 



responsible hereunder promptly, and all repairs shall be in a good, proper and
workmanlike manner.
     (b) Subject to Paragraph 18, in the event that any Improvement shall
violate any Legal Requirements or Insurance Requirements and as a result of such
violation enforcement action is threatened or commenced against Tenant or with
respect to the Leased Premises, then Tenant, at the request of Landlord, shall
either (i) obtain valid and effective waivers or settlements of all claims,
liabilities and damages resulting from each such violation, whether the same
shall affect Landlord, Tenant or both, or (ii) take such action as shall be
necessary to remove such violation, including, if necessary, the making of an
Alteration. Any such repair or Alteration shall be made in conformity with the
provisions of Paragraph 12.
     (c) If Tenant shall be in default under any of the provisions of this
Paragraph 11, Landlord may after thirty (30) days written notice given to Tenant
and failure of Tenant to cure during said period, but with such shorter notice
that is appropriate under the circumstances in the event of an emergency, do
whatever is reasonably necessary to cure such default as may be appropriate
under the circumstances for the account of and at the expense of Tenant. In the
event of an emergency Landlord shall notify Tenant of the situation by phone or
other available communication. All reasonable sums so paid by Landlord and all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) so incurred, together with interest thereon at the
Default Rate from the date of payment or incurring the expense, shall constitute
Additional Rent payable by Tenant under this Lease and shall be paid by Tenant
to Landlord within five (5) Business Days of demand.
     (d) Tenant shall from time to time replace with Replacement Equipment any
of the Equipment which shall have become worn out or unusable for the purpose
for which it is intended, been taken by a Condemnation as provided in
Paragraph 13, or been lost, stolen, damaged or destroyed as provided in
Paragraph 14. Tenant shall repair at its sole cost and expense all damage to the
Leased Premises caused by the removal of Equipment or Replaced Equipment or
other personal property of Tenant or the installation of Replacement Equipment.
All Replacement Equipment shall become the property of Landlord, shall be free
and clear of all liens and rights of others and shall become a part of the
Equipment as if originally demised herein.
     12. Alterations.
     (a) Upon prior written notice to Landlord, Tenant shall have the right to
make any Alteration(s) to the Leased Premises, that are non-structural and the
cost of which does not exceed the Threshold Amount, in the aggregate, in any
calendar year; provided, that, Tenant complies with clause (c) of this
Paragraph 12.
     (b) Upon at least 30 days’ prior written notice to Landlord, Tenant shall
have the right to make any Alteration(s) to the Leased Premises, that are
structural and/or the cost of which exceeds the Threshold Amount, in the
aggregate, in any calendar year; provided, that, (i) no Event of Default has
occurred and is then continuing, (ii) Tenant complies with clause (c) of this
Paragraph 12, (iii) prior to making any such Alteration(s), Tenant shall provide
Landlord with the plans and specifications, estimated budgets and proposed
schedule of construction with

11



--------------------------------------------------------------------------------



 



respect thereto, and (iv) Landlord shall have consented to such Alterations in
writing, which consent shall not be unreasonably withheld, conditioned or
delayed.
     (c) In connection with any Alteration: (i) the fair market value of the
Leased Premises shall not be lessened after the completion of any such
Alteration, or its structural integrity impaired; (ii) all such Alterations
shall be performed in a good and workmanlike manner, and shall be expeditiously
completed in compliance with all Legal Requirements; (iii) no such Alteration
shall change the permitted use of the Leased Premises (as described in
Paragraph 4), (iv) all work done in connection with any such Alteration shall
comply with all Insurance Requirements; (v) Tenant shall timely pay all costs
and expenses of any such Alteration and shall (subject to and in compliance with
the provisions of Paragraph 18) discharge all liens filed against any of the
Leased Premises arising out of the same; (vi) Tenant shall procure and pay for
all permits and licenses required in connection with any such Alteration;
(vii) no such Alteration shall create any debt or other encumbrance(s) on the
Leased Premises and (viii) in the case of any Alteration the estimated cost of
which in any one instance exceeds the Threshold Amount, such Alterations shall
be made under the supervision of an architect or engineer and in accordance with
plans and specifications which shall be submitted to Landlord prior to the
commencement of the Alterations.
     (d) All Alterations (excluding Trade Fixtures installed in connection
therewith) shall become the property of Landlord, shall be free and clear of all
liens and rights of others and shall become a part of the Leased Premises as if
originally demised herein.
     13. Condemnation; Termination of this Lease for Total Taking or Total
Casualty.
     (a) Tenant, promptly upon obtaining knowledge of the institution of any
proceeding for Condemnation, shall notify Landlord thereof and Landlord shall be
entitled to participate in any Condemnation proceeding at its sole cost and
expense (unless an Event of Default has occurred and is continuing, in which
case Tenant shall be responsible for such costs and expenses). Landlord,
promptly after obtaining knowledge of the institution of any proceeding for
Condemnation, shall notify Tenant thereof. Subject to Landlord’s right to
participate in the proceeding and so long as no Event of Default is continuing,
Tenant shall have the right to control the Condemnation proceedings. Subject to
the provisions of this Paragraph 13 and Paragraph 15, Tenant hereby irrevocably
assigns to the Trustee, for the benefit of the Lenders, and to Landlord, in that
order, any award or payment in respect of any Condemnation of Landlord’s
interest in the Leased Premises, except that (except as hereinafter provided)
nothing in this Lease shall be deemed to assign to Landlord, the Trustee or any
Lender any Tenant’s Award to the extent Tenant shall have a right to make a
separate claim therefor against the condemnor.
     (b) (i) If (A) the entire Leased Premises shall be subject to a Taking by a
duly constituted authority or agency having jurisdiction, (B) a material portion
of the Land or the building constructed on the Land or any means of ingress,
egress or access to the Leased Premises, the loss of which even after
restoration would, in Tenant’s reasonable business judgment, be substantially
and materially adverse to the business operations of Tenant at the Leased
Premises, shall be subject to a Taking by a duly constituted authority or agency
having jurisdiction, or (C) any means of ingress, egress or access to the Leased
Premises which does not

12



--------------------------------------------------------------------------------



 



result in at least one method of ingress and egress to and from the Leased
Premises remaining, provided the same is permitted under then existing Legal
Requirements, shall be subject of a Taking by a duly constituted authority or
agency having jurisdiction, then this Lease shall terminate on the date on which
title to the Leased Premises or portion thereof vests in the applicable
condemning authority (the “Taking Termination Date”), and on the Taking
Termination Date (1) Tenant shall pay to Landlord the sum of (x) all accrued and
unpaid Basic Rent as of such date, (y) all Additional Rent due and payable on or
prior to such date that remains unpaid and (z) an amount (the “Termination Fee”)
equal to the difference (if positive) between the Termination Value as of the
Taking Termination Date and the net award actually received by Landlord with
respect to such Taking and (2) upon such payment, this Lease shall terminate
and, except for those provisions that survive termination, neither Tenant nor
Landlord shall have any further obligations hereunder.
     (ii) During the period of time between the total Taking and the Taking
Termination Date, this Lease shall stay in full force and effect, Tenant’s
obligation to pay Basic Rent shall continue and Tenant shall otherwise remain
fully liable hereunder, it being understood that so long as Tenant pays Basic
Rent as and when due and no Event of Default has occurred and is continuing,
Tenant shall be entitled to retain possession of, and the use and enjoyment of,
the Leased Premises during such period.
     (c) (i) If a casualty occurs, the cost of Restoration as a result thereof
is reasonably expected by Tenant to exceed 70% of the replacement cost of the
Leased Premises and it is impractical, as reasonably determined by Tenant, to
restore the Leased Premises, then Tenant may, not later than one hundred twenty
(120) days after such casualty has occurred, as the case may be, serve a
Tenant’s Termination Notice upon Landlord.
               (ii) In the event that during the Initial Term Tenant shall serve
a Tenant’s Termination Notice upon Landlord, Tenant shall, as part of such
Tenant’s Termination Notice offer (which offer may be rejected by Landlord as
set forth below) to purchase the Leased Premises and the casualty insurance
proceeds related to the Leased Premises for the Purchase Price plus any and all
Additional Payments.
               (iii) If Landlord and Lenders (if there shall be Lenders at such
time) shall not elect to accept Tenant’s offer to purchase, Landlord shall give
notice thereof to Tenant within ninety (90) days after the giving of Tenant’s
Termination Notice.
               (iv) Should an offer to purchase not be accepted by Landlord and
Lenders (if there shall be Lenders at such time), this Lease shall terminate and
the insurance proceeds shall be paid to Landlord (or the Trustee if there are
Lenders at such time).
               (v) Landlord’s notice not to accept Tenant’s offer to purchase
shall be void and of no effect unless accompanied by the written notice of
Lenders (if there shall be Lenders at such time) to the effect that such Lenders
also elect not to accept Tenant’s offer to purchase. Should such notices of
Landlord and Lenders (if applicable) rejecting Tenant’s offer to purchase not be
served within said period of ninety (90) days, then and in that event, Tenant’s
offer shall be deemed accepted.

13



--------------------------------------------------------------------------------



 



               (vi) In the event that Landlord and Lenders (if there shall be
Lenders at such time) shall accept or be deemed to have accepted Tenant’s offer
to purchase, title shall close and the Purchase Price and Additional Payments
shall be paid as hereinafter provided and, in such event, Tenant shall be
entitled to and shall receive any and all casualty insurance proceeds with
respect to the Leased Premises then or thereafter paid in connection with the
casualty and Landlord shall assign (or in case of any casualty insurance
proceeds previously paid to Landlord, Trustee or Lender, deliver (or cause to be
delivered) to Tenant on the Closing Date) such casualty insurance proceeds as
may be paid with respect to the Leased Premises in connection with such
casualty. In the event Landlord and Lenders (if applicable) shall accept
Tenant’s offer to purchase with respect to the Leased Premises, or be deemed to
have accepted such Tenant’s offer, title shall close on the Closing Date, at
noon at the local office of Landlord’s counsel, or at such other time and place
as the parties hereto may agree upon, this Lease shall be automatically extended
to and including the Closing Date and Tenant shall pay the Purchase Price and
Additional Payments (after giving effect to any prorations of Basic Rent) by
transferring immediate funds to such account or accounts and in such bank or
banks as the Trustee, if there are Lenders at such time, or, if there are no
Lenders at such time, as Landlord, shall designate, upon delivery of a special
warranty deed (or local equivalent) conveying Leased Premises and all other
required documents, including a quitclaim bill of sale with respect to all
Equipment and personal property constituting a portion of the Leased Premises,
if any, and an assignment of any casualty insurance proceeds in connection with
the casualty. Upon such payment of the Purchase Price and Additional Payments,
this Lease shall terminate. The special warranty deed (or local equivalent)
shall convey title, free from encumbrances (including the Mortgage) other than
(A) Permitted Encumbrances, (B) liens or encumbrances created or suffered by
Tenant or arising by reason of the failure of Tenant to observe or perform any
of the terms, covenants or agreements herein provided to be observed and
performed by Tenant, and (C) any installments of Impositions then affecting the
Leased Premises. The Purchase Price and Additional Payments payable as
hereinabove provided shall be charged or credited, as the case may be, on the
Closing Date, to reflect adjustments of Basic Rent paid or payable to and
including the Closing Date, apportioned as of the Closing Date. Tenant shall pay
all conveyance, transfer, sales, recording and like taxes required in connection
with the purchase, regardless of who is required to pay such taxes under State
or local law or custom (and Tenant shall also pay to Landlord any amount
necessary to yield to Landlord the entire Purchase Price and Additional Payments
if as a matter of the law of the State or locality such tax cannot be paid
directly by Tenant). If there be any liens or encumbrances against the Leased
Premises which Landlord is obligated to remove, upon request made a reasonable
time before the Closing Date, Landlord shall provide at the Closing separate
funds for the foregoing, payable to the holder of such lien or encumbrances.
               (vii) During the period of time between the casualty and the
Closing Date, this Lease shall stay in full force and effect, Tenant’s
obligation to pay Basic Rent shall continue and Tenant shall otherwise remain
fully liable hereunder.
     (d) In the event that during any Renewal Term, a total Taking as described
in subparagraph (b) above shall occur or Tenant shall serve a Tenant’s
Termination Notice upon Landlord pursuant to subparargraph (c) above, this Lease
and the Term hereof shall terminate on the Taking Termination Date or the date
specified in the Termination Notice, as the case may be; and in such event
Tenant shall have no obligation to commence or complete the Restoration and all
of the awards and insurance proceeds payable in connection with the Taking or
casualty, as

14



--------------------------------------------------------------------------------



 



the case may be (other than Tenant’s business interruption insurance proceeds),
shall be paid to Landlord (or to Trustee if there are Lenders at such time).
     (e) (i) In the event of a Condemnation of any part of the Leased Premises
which does not result in a termination of this Lease, subject to the
requirements of Paragraph 15, the Net Award of such Condemnation shall be
retained by Landlord; and promptly after such Condemnation, Tenant shall
commence and diligently continue to completion the Restoration of the Leased
Premises.
               (ii) Upon the payment to Landlord of the Net Award of a Taking
which falls within the provisions of this Paragraph 13(e), Landlord and Lenders
shall, to the extent received, make the Restoration Award available to Tenant
for Restoration, in accordance with the provisions of Paragraph 15, and promptly
after completion of the Restoration, the balance of the Net Award shall be paid
to Tenant and all Basic Rent and Additional Rent shall continue unabated and
unreduced.
               (iii) In the event of a Requisition of the Leased Premises,
Landlord shall apply the Net Award of such Requisition, to the extent available,
to the installments of Basic Rent or Additional Rent thereafter payable and
Tenant shall pay any balance remaining thereafter. Upon the expiration of the
Term, any portion of such Net Award which shall not have been previously
credited to Tenant on account of the Basic Rent and Additional Rent shall be
retained by Landlord.
     (f) Except with respect to an award or payment to which Tenant is entitled
pursuant to the provisions of Paragraphs 13(a), 13(b), 13(c) and 13(d), no
agreement with any condemnor in settlement of or under threat of any
Condemnation shall be made by either Landlord or Tenant (provided no Event of
Default then exists and is continuing) without the written consent of the other,
and of Lenders, if the Leased Premises are then subject to a Mortgage, which
consent, in each case, shall not be unreasonably withheld, conditioned or
delayed.
     14. Insurance.
     (a) Tenant shall maintain at its sole cost and expense the following
insurance on the Leased Premises:
          (i) Insurance against all risk of direct physical loss of or damage to
the Improvements and Equipment under a fire and broad form of all risk extended
coverage insurance policy (which shall include terrorism insurance, flood
insurance if the Leased Premises is located within a flood hazard area,
windstorm insurance if the Leased Premises is located in an area where windstorm
insurance is customarily maintained for similar commercial properties and
earthquake insurance if the Leased Premises is located in an area where
earthquake insurance is customarily maintained for similar commercial
properties). Such insurance shall be in amounts sufficient to prevent Landlord
or Tenant from becoming a co-insurer under the applicable policies, and in any
event in amounts not less than the actual replacement cost of the Improvements
and Equipment (excluding footings and foundations and other parts of the
Improvements which are not insurable). Such insurance policies may contain
reasonable

15



--------------------------------------------------------------------------------



 




exclusions and deductible amounts, all in accordance with industry standards.
Landlord hereby approves Tenant’s current deductible for property insurance of
$250,000.
          (ii) Contractual and commercial general liability insurance against
claims for bodily injury, death or property damage occurring on, in or about the
Leased Premises, which insurance shall be written on a so-called “Occurrence
Basis”, and shall provide minimum protection with a combined single limit in an
amount not less than the greater of (x) Five Million ($5,000,000) Dollars or (y)
the aggregate amount of such insurance carried by prudent owners or operators of
similar commercial properties, for bodily injury, death and property damage in
any one occurrence.
          (iii) Workers’ compensation insurance covering all persons employed by
Tenant on the Leased Premises in connection with any work done on or about any
of the Leased Premises for which claims for death or bodily injury could be
asserted against Landlord, Tenant or the Leased Premises.
          (iv) Insurance against loss or damage from explosion of any steam or
pressure boilers or similar apparatus located in or about the Improvements in an
amount not less than the actual replacement cost of the Improvements and
Equipment (excluding footings and foundations and other parts of the
Improvements which are not insurable).
          (v) Such additional and/or other insurance with respect to the
Improvements located on the Leased Premises and in such amounts as at the time
is customarily carried by prudent owners or tenants with respect to improvements
similar in character, location and use and occupancy to the Improvements located
on the Leased Premises.
     (b) The insurance required by Paragraph 14(a) shall be written by companies
having a claims paying ability rating by Standard & Poor’s of not less than A-
and an A.M. Best Insurance Reports rating of not less than “A” and a financial
size category of “VIII”, and all such companies shall be authorized to do an
insurance business in the State, or otherwise agreed to by Landlord and Lenders.
The insurance policies (i) shall be in amounts sufficient at all times to
satisfy any coinsurance requirements thereof, and (ii) shall (except for the
worker’s compensation insurance referred to in Paragraph 14(a)(iii)) name
Landlord, Tenant, the Trustee and each Lender as additional insured parties, as
their respective interests may appear. If said insurance or any part thereof
shall expire, be withdrawn, become void by breach of any condition thereof by
Tenant or become void or unsafe by reason of the failure or impairment of the
capital of any insurer, Tenant shall obtain new or additional insurance
reasonably satisfactory to Landlord and Lenders prior to the expiration of such
existing policy or policies or as promptly as practicable after such existing
policies becoming void or unsafe, as the case may be.
     (c) Each insurance policy referred to in clauses (i), (iv) and (v) of
Paragraph 14(a), shall contain standard non-contributory mortgagee clauses in
favor of each Lender and the Trustee. Each policy shall provide that it may not
be canceled except after thirty (30) days’ prior notice to Landlord and each
Lender. Each policy shall also provide that any losses otherwise payable
thereunder shall be payable notwithstanding (i) any act or omission of Landlord,
Tenant or any other Person which might, absent such provision, result in a
forfeiture of all or a part of such insurance payment, or (ii) the occupation or
use of any of the Leased Premises for purposes

16



--------------------------------------------------------------------------------



 



more hazardous than permitted by the provisions of such policy. Notwithstanding
anything to the contrary in this Lease, Landlord and Tenant mutually waive their
respective rights of recovery against each other and each other’s officers,
directors, constituent partners, members, agents and employees, and Tenant
further waives such rights against each Lender, to the extent any loss is
insured against or required to be insured against under this Lease, including,
but not limited to, losses, deductibles or self-insured retentions covered by
Landlord’s or Tenant’s commercial property, general liability, automobile
liability or workers’ compensation policies described above. The foregoing
sentence is intended to waive, fully and for the benefit of each party to this
Lease, any and all rights and claims that might give rise to a right of
subrogation by any insurance carrier. Each party shall cause its respective
insurance policies to be endorsed to evidence compliance with such waiver.
Nothing set forth in this paragraph shall abrogate any of Landlord’s or any
Lender’s right to pursue any claim against Tenant for damages resulting from
Tenant’s failure to maintain the insurance required under this Lease.
     (d) Tenant shall pay as they become due all premiums for the insurance
required by this Paragraph 14 and shall renew or replace each policy prior to
the Insurance Expiration Date of each policy. Tenant shall deliver to Landlord
and Lenders a certificate or other evidence (on an ACORD 27 form, in the case of
property insurance, and otherwise reasonably satisfactory to Lenders and
Landlord) of the existing policy and such renewal or replacement policy at least
thirty (30) days prior to the Insurance Expiration Date of each policy. Each
such policy shall provide that it shall not expire or be cancelled until the
Landlord and each Lender listed as additional insured or loss payee shall
receive a notice from the insurer to the effect that such policy will expire on,
or be cancelled prior to, the Insurance Expiration Date, as set forth in such
notice, which shall be thirty (30) days following the date of the receipt by
Landlord and such Lender of such notice. In the event of Tenant’s failure to
comply with any of the foregoing requirements of this Paragraph 14, Landlord
shall be entitled to procure such insurance. Any reasonable sums expended by
Landlord in procuring such insurance shall be Additional Rent and shall be
repaid by Tenant, together with interest thereon at the Default Rate, from the
time of payment by Landlord until fully paid by Tenant immediately upon written
demand therefor by Landlord.
     (e) Anything in this Paragraph 14 to the contrary notwithstanding, any
insurance which Tenant is required to obtain pursuant to Paragraph 14(a) may be
carried under a “blanket” policy or policies covering other properties or
liabilities of Tenant, provided that such “blanket” policy or policies otherwise
comply with the provisions of this Paragraph 14. In the event any such insurance
is carried under a blanket policy, Tenant shall deliver to Landlord and Lenders
evidence of the issuance and effectiveness of the policy, the amount and
character of the coverage with respect to the Leased Premises and the presence
in the policy of provisions of the character required in the above sections of
this Paragraph 14.
     (f) In the event of any property loss exceeding $500,000, Tenant shall give
Landlord immediate notice thereof. Tenant shall adjust, collect and compromise
any and all claims, with the consent of Lenders and Landlord, not to be
unreasonably withheld, conditioned or delayed and Landlord and Lenders shall
have the right to join with Tenant therein (except with respect to any property
loss of $500,000 or less, in which case no consent of the Lenders or Landlord
shall be required). If the estimated cost of Restoration or repair shall be
$500,000 or less, all proceeds of any insurance required under clauses (i), (iv)
and (v) of Paragraph 14(a) shall be payable to

17



--------------------------------------------------------------------------------



 



Tenant. Each insurer is hereby authorized and directed to make payment under the
property insurance policies (i) for all property losses of $500,000 or less,
directly to Tenant and (ii) for all other property losses, directly to the
Trustee instead of to Landlord and Tenant jointly; and Tenant and Landlord each
hereby appoints such Trustee as its attorney-in-fact to endorse any draft
therefor for the purposes set forth in this (or to Landlord if there are no
Lenders at such time). Except as expressly set forth below, in the event of any
casualty (whether or not insured against) resulting in damage to the Leased
Premises or any part thereof, the Term shall nevertheless continue and there
shall be no abatement or reduction of Basic Rent or Additional Rent. Promptly
after any casualty, but subject to the provisions of Paragraph 13(c), Tenant, as
required in Paragraphs 11(a) and 12, shall commence and diligently continue to
perform the Restoration to the Leased Premises. The Net Proceeds of all
insurance payments for property losses exceeding $500,000 shall be retained by
the Trustee (or Landlord if there are no Lenders at such time). Upon payment to
the Trustee of such Net Proceeds, the Trustee shall, to the extent available,
make the Net Proceeds available to Tenant for restoration, in accordance with
the provisions of Paragraph 15. Subject to Paragraph 13(c), Tenant shall,
whether or not the Net Proceeds are sufficient for the purpose, promptly repair
or replace the Improvements and Equipment in accordance with the provisions of
Paragraph 11(a) and the Net Proceeds of such loss shall thereupon be payable to
Tenant, subject to the provisions of Paragraph 15. In the event that any damage
or destruction shall occur at such time as Tenant shall not have maintained
third-party insurance in accordance with Paragraph 14(a)(i), (iv) and (v),
Tenant shall pay to the Trustee Tenant’s Insurance Payment. Notwithstanding
anything herein to the contrary, all proceeds of any business interruption
insurance maintained by Tenant shall be payable directly to Tenant.
     15. Restoration. The Restoration Fund shall be disbursed by the Trustee in
accordance with the following conditions:
     (a) If the cost of Restoration will exceed $500,000, prior to commencement
of the Restoration the architects, general contractor(s), and plans and
specifications for the Restoration shall be approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed; and which approval
shall be granted to the extent that the plans and specifications depict a
Restoration which is substantially similar to the Improvements and Equipment
which existed prior to the occurrence of the casualty or Taking, whichever is
applicable.
     (b) At the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s liens shall have been filed and remain undischarged
or unbonded (provided, however, that no release or bond shall be required in the
event that the title company shall have committed to insure over such lien).
     (c) Disbursements shall be made from time to time in an amount not
exceeding the hard and soft cost of the work and costs incurred since the last
disbursement upon receipt of (i) satisfactory evidence, including architects’
certificates of the stage of completion, of the estimated cost of completion and
of performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, (ii) partial releases
of liens, and (iii) other reasonable evidence of cost and payment so that
Landlord can verify that the amounts disbursed from time to time are represented
by work that is completed in place or delivered to the site and free and clear
of mechanics’ lien claims.

18



--------------------------------------------------------------------------------



 



     (d) Each request for disbursement shall be sent by Tenant to Landlord and
to the Trustee, accompanied by a certificate of Tenant describing the work,
materials or other costs or expenses, for which payment is requested, stating
the cost incurred in connection therewith, stating that no Event of Default
exists and that no mechanics’ or materialmen’s liens shall have been filed and
remain undischarged or unbonded, and stating that Tenant has not previously
received payment for such work or expense and the certificate to be delivered by
Tenant upon completion of the work shall, in addition, state that the work has
been substantially completed and complies with the applicable requirements of
this Lease. The Trustee shall not release funds from the Restoration Fund unless
and until it has received a written authorization from Landlord approving such
release, which Landlord agrees to promptly give if Tenant has satisfied all of
the requirements set forth in this Paragraph 15 in connection with such release.
     (e) The Trustee shall retain ten percent (10%) of the Restoration Fund
until the Restoration is at least fifty percent (50%) complete, and thereafter
five percent (5%) until the Restoration is substantially complete.
     (f) The Restoration Fund shall be held by the Trustee and shall be invested
in Permitted Investments, as directed by Landlord. All interest shall become a
part of the Restoration Fund.
     (g) At all times the undisbursed balance of the Restoration Fund held by
the Trustee, plus any funds contributed thereto by Tenant, at its option, shall
be not less than the estimated cost of completing the Restoration, free and
clear of all Liens. However, notwithstanding anything to the contrary contained
in this Lease, at no time shall Tenant be required to pay any amounts into the
Restoration Fund, including, without limitation, any deductibles under any
insurance policies so long as the Restoration Fund remains In Balance. The
Restoration Fund shall be deemed to be “In Balance” only at such time, and from
time to time, that the remaining amount of the Restoration Fund equals or
exceeds the cost of completing the Restoration, free and clear of Liens (as
reasonably estimated by Tenant, provided that Tenant shall provide to Landlord
the basis for such estimate, in reasonable detail, promptly after Landlord’s
request therefor). In lieu of making any payments into the Restoration Fund,
Tenant may contribute funds directly toward the cost of the Restoration in order
to bring the Restoration Fund In Balance.
     (h) In addition, prior to commencement of Restoration and at any time
during Restoration, if the estimated cost of Restoration, as reasonably
determined by Tenant, exceeds the amount of the Net Proceeds, the Restoration
Award and Tenant Insurance Payment available for such Restoration, the amount of
such excess shall be paid by Tenant to the Trustee to be added to the
Restoration Fund or Tenant shall fund at its own expense the costs of such
Restoration until the Restoration Fund is In Balance. Any sum in the Restoration
Fund which remains in the Restoration Fund upon the completion of Restoration
shall be paid to Tenant.
     16. Subordination to Financing.
     (a) (i) Subject to the provisions of Paragraph 16(a)(ii), Tenant agrees
that this Lease shall at all times be subject and subordinate to the lien of any
Mortgage, and Tenant

19



--------------------------------------------------------------------------------



 



agrees, upon demand, without cost, to execute instruments as may be required to
further effectuate or confirm such subordination.
          (ii) Except as expressly provided in this Lease by reason of the
occurrence of an Event of Default, and as a condition to the subordination
described in Paragraph 16(a)(i) above, Tenant’s tenancy and Tenant’s rights
under this Lease shall not be disturbed, terminated or otherwise adversely
affected, nor shall this Lease be affected, by the existence of, or any default
under, the Loan Agreement, any Note or any Mortgage, and in the event of a
foreclosure or other enforcement of any Mortgage, or sale in lieu thereof, the
purchaser at such foreclosure sale shall be bound to Tenant for the Term of this
Lease and any Renewal Term, the rights of Tenant under this Lease shall
expressly survive, and this Lease shall in all respects continue in full force
and effect so long as no Event of Default has occurred and is continuing. Tenant
shall not be named as a party defendant in any such foreclosure suit, except as
may be required by law. Any Mortgage to which this Lease is now or hereafter
subordinate shall provide, in effect, that during the time this Lease is in
force and no Event of Default has occurred and is then continuing hereunder,
insurance proceeds and any condemnation award shall be disbursed pursuant to the
provisions of this Lease.
     (b) Notwithstanding the provisions of Paragraph 16(a), the holder of any
Mortgage to which this Lease is subject and subordinate shall have the right, at
its sole option, at any time, to subordinate and subject the Mortgage, in whole
or in part, to this Lease by recording a unilateral declaration to such effect,
provided that such holder shall have agreed that during the time this Lease is
in force and no Event of Default shall have occurred and be continuing, any
insurance proceeds and any condemnation award shall be disbursed pursuant to the
provisions of this Lease.
     (c) At any time prior to the expiration of the Term, Tenant agrees, at the
election and upon demand of any owner of the Leased Premises, or of a Lender who
has granted non-disturbance to Tenant pursuant to Paragraph 16(a) above, to
attorn, from time to time, to any such owner or Lender, upon the terms and
conditions of this Lease, for the remainder of the Term. The provisions of this
Paragraph 16(c) shall inure to the benefit of any such owner or Lender, shall
apply notwithstanding that, as a matter of law, this Lease may terminate upon
the foreclosure of the Mortgage, and shall be self-operative upon any such
demand (and no further instrument shall be required to give effect to such
provisions).
     (d) Each of Tenant and Landlord agrees that, if requested by the other or
by any Lender, each shall (and Landlord shall cause each Lender), without
charge, enter into a Subordination, Non-Disturbance and Attornment Agreement, in
the form reasonably requested by a Lender and reasonably acceptable to Tenant,
provided such agreement contains provisions relating to non-disturbance in
accordance with the provisions of Paragraph 16(a) and Tenant hereby agrees for
the benefit of each Lender, that Tenant will not, (i) without in each case the
prior written consent of such Lender, which shall not be unreasonably withheld,
conditioned or delayed, amend or modify this Lease in any material respect
(provided, however, such Lender, in such Lender’s sole discretion may withhold
or condition its consent to any amendment or modification which would or could
(A) alter in any way the amount or time for payment of any Basic Rent or
Additional Rent, (B) alter in any way the absolute and unconditional nature of
Tenant’s obligations hereunder or materially diminish any such obligations,
(C) result in any

20



--------------------------------------------------------------------------------



 



termination hereof prior to the end of the Initial Term, or (D) otherwise, in
such Lender’s reasonable judgment, affect the rights or obligations of Landlord
or Tenant hereunder in a manner adverse to such Lender), or enter into any
agreement with Landlord so to do, (ii) without the prior written consent of such
Lender which may be withheld in such Lender’s sole discretion, cancel or
surrender or seek to cancel or surrender the Term hereof, or enter into any
agreement with Landlord to do so (the parties agreeing that the foregoing shall
not be construed to affect the rights or obligations of Tenant, Landlord or
Lenders with respect to any termination permitted under the express terms hereof
following certain events of condemnation or casualty as provided in
Paragraph 13), or (c) pay any installment of Basic Rent more than one (1) month
in advance of the due date thereof or otherwise than in the manner provided for
in this Lease.
     17. Assignment, Subleasing.
     (a) With the exception of a tenant that would render the Leased Premises or
a portion thereof a “tax-exempt use property” within the meaning of Section
168(h) of the Code, Tenant may assign its interest in this Lease and may sublet
or grant licenses to the Leased Premises in whole or in part, from time to time,
without the consent of Landlord, provided that, in the case of an assignment,
Lease Guarantor reaffirms its obligations under the Lease Guaranty after giving
effect to such assignment. Tenant shall have no rights to mortgage or otherwise
hypothecate its leasehold interest under this Lease. With respect to any
assignment or sublease to an entity that is not an Affiliate of Tenant and which
relates to at least 10% of the usable square feet of the Leased Premises, Tenant
shall provide Landlord with a written summary of the material terms of such
assignment or sublease prior to the commencement date thereof. For purposes of
this Paragraph 17(a), the term “assignment” and “assign” shall not include any
sale of the stock of Tenant, provided that (i) the Lease Guarantor reaffirms its
obligations under the Lease Guaranty after giving effect to such sale and
(ii) such sale does not result in an Event of Default.
     (b) Each sublease or license of the Leased Premises or any part thereof
shall be subject and subordinate to the provisions of this Lease, and the term
of each such sublease shall terminate on or before the Expiration Date. No
assignment or sublease shall affect or reduce any of the obligations of Tenant
hereunder, and all such obligations shall continue in full force and effect as
obligations of a principal and not as obligations of a guarantor, as if no
assignment or sublease had been made, provided that if Tenant assigns its
interest hereunder to any entity that has acquired all, or substantially all, of
Tenant’s assets, Tenant shall be relieved of all of its obligations under this
Lease from and after the effective date of such assignment so long as (i) the
assignee has executed the agreement referred to below in this paragraph and (ii)
such sale or transfer of assets by Tenant does not result in an Event of
Default. Notwithstanding any assignment or subletting, but subject to the
foregoing sentence, Tenant shall continue to remain primarily liable and
responsible for the payment of the Basic Rent and Additional Rent and the
performance of all its other obligations under this Lease. No assignment or
sublease shall impose any obligations on Landlord, except as otherwise provided
in this Lease. Tenant agrees that in the case of an assignment of this Lease,
Tenant shall, within fifteen (15) days after the execution and delivery of any
such assignment, deliver to Landlord (i) a duplicate original of such assignment
in recordable form and (ii) an agreement executed and acknowledged by Tenant and
its assignee in recordable form wherein the assignee shall agree to assume and
agree to observe and perform all of the terms and provisions of this Lease on
the part of the Tenant to be observed and performed from and after the date of
such assignment. In the case of a sublease

21



--------------------------------------------------------------------------------



 



which relates to more than 10% of the usable square feet of the Leased Premises,
Tenant shall, within fifteen (15) days after the execution and delivery of such
sublease, deliver to Landlord a duplicate original of such sublease; with
respect to each other sublease, Tenant shall provide a copy thereof to Landlord
promptly after Landlord’s request therefor.
     (c) Upon the occurrence and during the continuance of an Event of Default
under this Lease, Landlord shall have the right to collect and enjoy all rents
and other sums of money payable under any sublease or license of any of the
Leased Premises, and Tenant hereby irrevocably and unconditionally assigns such
rents and money to Landlord, which assignment may be exercised upon and after
(but not before) the occurrence of an Event of Default, provided, however, that
if such Event of Default is subsequently cured and this Lease has not been
terminated, Landlord shall pay to Tenant all amounts it received pursuant to
such assignment that have not been applied to the obligations of Tenant
hereunder.
     18. Permitted Contests.
     (a) So long as no Event of Default has occurred and is continuing, after
prior written notice to Landlord, Tenant shall not be required to (i) pay any
Imposition, (ii) comply with any Legal Requirement, (iii) discharge or remove
any lien referred to in Paragraph 9 or 12, or (iv) take any action with respect
to any violation referred to in Paragraph 11(b) so long as Tenant shall contest,
in good faith and at its expense, the existence, the amount or the validity
thereof, the amount of the damages caused thereby, or the extent of its or
Landlord’s liability therefor, by appropriate proceedings which shall operate
during the pendency thereof to prevent (A) the collection of, or other
realization upon, the Imposition or lien so contested, (B) the sale, forfeiture
or loss of any of the Leased Premises, any Basic Rent or any Additional Rent to
satisfy the same or to pay any damages caused by the violation of any such Legal
Requirement or by any such violation, (C) any interference with the use or
occupancy of any of the Leased Premises, (D) any interference with the payment
of any Basic Rent or any Additional Rent, and (E) the cancellation of any fire
or other insurance policy. So long as no Event of Default has occurred and is
continuing, Tenant shall control any such contest proceeding and Landlord shall
reasonably cooperate with Tenant (including, without limitation, executing any
documents reasonably required to be signed by Landlord in such contest
proceeding, so long as such documents will not subject Landlord to any liability
that is not indemnified against by Tenant hereunder and do not admit any
liability on Landlord’s part) in connection with such contest, all at Tenant’s
expense. So long as no Event of Default has occurred and is continuing, Landlord
shall not settle any such contest without the prior written consent of Tenant,
which consent shall not be unreasonably withheld.
     (b) In no event shall Tenant pursue any contest with respect to any
Imposition, Legal Requirement, lien, or violation, referred to above in such
manner that exposes Landlord or any Lender to (i) criminal liability, penalty or
sanction, (ii) any civil liability, penalty or sanction for which Tenant has not
made provisions reasonably acceptable to Landlord or (iii) defeasance of its
interest (including the subordination of the lien of any Mortgage to a lien to
which such Mortgage is not otherwise subordinate prior to such contest) in the
Leased Premises.
     (c) Tenant agrees that each such contest shall be promptly and diligently
prosecuted to a final conclusion, except that Tenant shall have the right to
attempt to settle or compromise

22



--------------------------------------------------------------------------------



 



such contest through negotiations. Tenant shall pay and save each Lender and
Landlord harmless against any and all losses, judgments, decrees and costs
(including all reasonable attorneys’ fees and expenses) in connection with any
such contest and shall, promptly after the final determination of such contest,
fully pay and discharge the amounts which shall be levied, assessed, charged or
imposed or be determined to be payable therein or in connection therewith,
together with all penalties, fines, interest, costs and expenses thereof or in
connection therewith, and perform all acts the performance of which shall be
ordered or decreed as a result thereof.
     19. Conditional Limitations; Default Provisions.
     (a) If any Event of Default shall have occurred, Landlord shall have the
right at its option, then or at any time thereafter (so long as Landlord
commences one or more of the remedies set forth below at a time when an Event of
Default is continuing), to do any one or more of the following without demand
upon or notice to Tenant:
          (i) Landlord may give Tenant notice of Landlord’s intention to
terminate this Lease on a date specified in such notice (which date shall be no
sooner than thirty (30) days after the date of the notice). Upon the date
therein specified the Term and the estate hereby granted and all rights of
Tenant hereunder shall expire and terminate as if such date were the date
hereinabove fixed for the expiration of the Term, but Tenant shall remain liable
for all its obligations hereunder through the date hereinabove fixed for the
expiration of the Term, including its liability for Basic Rent and Additional
Rent as hereinafter provided.
          (ii) Landlord may, whether or not the Term of this Lease shall have
been terminated pursuant to clause (i) above give Tenant notice to surrender the
Leased Premises to Landlord on a date specified in such notice (which date shall
be no sooner than thirty (30) days after the date of the notice), at which time
Tenant shall surrender and deliver possession of the Leased Premises to
Landlord. Upon or at any time after taking possession of the Leased Premises,
Landlord may remove any persons or property therefrom. Landlord shall be under
no liability for or by reason of any such entry, repossession or removal. No
such entry or repossession shall be construed as an election by Landlord to
terminate this Lease unless Landlord gives a written notice of such intention to
Tenant pursuant to clause (i) above.
          (iii) After repossession of any of the Leased Premises pursuant to
clause (ii) above, whether or not this Lease shall have been terminated pursuant
to clause (i) above, Landlord may relet the Leased Premises or any part thereof
to such tenant or tenants for such term or terms (which may be greater or less
than the period which would otherwise have constituted the balance of the Term)
for such rent, on such conditions (which may include concessions or free rent)
and for such uses as Landlord, in its discretion, may determine; and Landlord
shall collect and receive any rents payable by reason of such reletting. The
rents received on such reletting shall be applied (A) first to the reasonable
and actual expenses of such reletting and collection, including without
limitation necessary renovation and alterations of the Leased Premises,
reasonable and actual attorneys’ fees and any reasonable and actual real estate
commissions paid, and (B) thereafter toward payment of all sums due or to become
due Landlord hereunder. If a sufficient amount to pay such expenses and sums
shall not be realized or secured, then Tenant shall pay Landlord any such
deficiency monthly, and Landlord may bring an action therefor as such monthly
deficiency shall arise. Landlord shall not, in any event, be required to

23



--------------------------------------------------------------------------------



 




pay Tenant any sums received by Landlord on a reletting of the Leased Premises
in excess of the rent provided in this Lease, but such excess shall reduce any
accrued present or future obligations of Tenant hereunder. Landlord’s re-entry
and reletting of the Leased Premises without termination of this Lease shall not
preclude Landlord from subsequently terminating this Lease as set forth above.
Landlord may make such Alterations as Landlord in its reasonable discretion may
deem advisable. Tenant agrees to pay Landlord, as Additional Rent, immediately
upon demand, all reasonable expenses incurred by Landlord in obtaining
possession, in performing Alterations and in reletting any of the Leased
Premises, including fees and commissions of attorneys, architects, agents and
brokers.
          (iv) If Tenant shall fail to make payment of any installment of Basic
Rent or any Additional Rent after the date when each such payment is due, Tenant
shall pay to Landlord, as Additional Rent, interest on the unpaid amount of
Basic Rent or Additional Rent, at the Default Rate, such interest to accrue from
the date such item of unpaid Basic Rent or Additional Rent was due until the
date paid.
          (v) Landlord may exercise any other right or remedy now or hereafter
existing by law or in equity.
     (b) In the event of any expiration or termination of this Lease or
repossession of any of the Leased Premises by reason of the occurrence of an
Event of Default, Tenant shall pay to Landlord Basic Rent and all Additional
Rent required to be paid by Tenant to and including the date of such expiration,
termination or repossession and, thereafter, Tenant shall, until the end of what
would have been the Term in the absence of such expiration, termination or
repossession, and whether or not any of the Leased Premises shall have been
relet, be liable to Landlord for and shall pay to Landlord as liquidated and
agreed current damages: (i) Basic Rent and Additional Rent which would be
payable under this Lease by Tenant in the absence of such expiration,
termination or repossession, less (ii) the net proceeds, if any, of any
reletting pursuant to Paragraph 19(a)(iii), after deducting from such proceeds
all of Landlord’s reasonable expenses in connection with such reletting
(including all reasonable repossession costs, brokerage commissions, legal
expenses, attorneys’ fees, employees’ expenses, costs of Alteration and expenses
of preparation for reletting). Tenant hereby agrees to be and remain liable for
all sums aforesaid and Landlord may recover such damages from Tenant and
institute and maintain successive actions or legal proceedings against Tenant
for the recovery of such damages. Nothing herein contained shall be deemed to
require Landlord to wait to begin such action or other legal proceedings until
the date when the Term would have expired by limitation had there been no such
Event of Default.
     (c) At any time after such expiration or sooner termination of this Lease
pursuant to Paragraph 19 or pursuant to law or if Landlord shall have reentered
the Leased Premises, as the case may be, whether or not Landlord shall have
recovered any amounts under Paragraph 19(a)(iii) or 19(b), Landlord shall be
entitled to recover from Tenant and Tenant shall pay to Landlord, on demand, as
and for liquidated and agreed final damages for Tenant’s default, an amount
equal to the Basic Rent and all Additional Rent reserved hereunder for the
unexpired portion of the Term demised herein as if this Lease had not expired or
been terminated, discounted to present worth at the annual rate of six percent
(6%), minus any such monthly deficiencies previously recovered from Tenant under
Paragraph 19(a)(iii). If any statute or rule

24



--------------------------------------------------------------------------------



 



of law governing a proceeding in which such liquidated final damages provided
for in this Paragraph 19(c) are to be proved shall validly limit the amount
thereof to an amount less than the amount above agreed upon, Landlord shall be
entitled to the maximum amount allowable under such statute or rule of law.
     20. Additional Rights of Landlord and Tenant.
     (a) No right or remedy conferred upon or reserved to Landlord in this Lease
is intended to be exclusive of any other right or remedy; and each and every
right and remedy shall be cumulative and in addition to any other right or
remedy contained in this Lease. No delay or failure by Landlord to enforce its
rights under this Lease shall be construed as a waiver, modification or
relinquishment thereof. In addition to the other remedies provided in this
Lease, Landlord shall be entitled, to the extent permitted by applicable law, to
injunctive relief in case of the violation or attempted or threatened violation
of any of the provisions of this Lease, or to specific performance of any of the
provisions of this Lease.
     (b) Tenant hereby waives and surrenders for itself and all those claiming
under it, including creditors of all kinds, any right and privilege which it or
any of them may have under any present or future law to redeem any of the Leased
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof.
     (c) Landlord hereby waives any right to distrain or levy upon any property
of Tenant and any Landlord’s lien or similar lien upon any property of Tenant
regardless of whether such lien is created or otherwise. Landlord agrees at the
request of Tenant and at Tenant’s expense, to execute a waiver of any Landlord’s
or similar lien for the benefit of any present or future holder of a security
interest in or landlord or lessor of any personal property of Tenant.
     (d) In the event that any action is filed in relation to this Lease, the
unsuccessful party in such action shall pay to the successful party, in addition
to all sums that either party may be required to pay as a result of such action,
the successful party’s reasonable attorneys’ fees. Any amount payable by Tenant
to Landlord pursuant to this Paragraph 20(d) shall be due and payable by Tenant
to Landlord as Additional Rent.
     (e) Landlord and Tenant also hereby waive and release any claims against
the other party, and its officers, directors, employees, managers, agents,
invitees and contractors for any consequential loss or damage, including any
loss or damage to the other party’s business. The waivers set forth in this
paragraph will be in addition to, and not in substitution for, any other
waivers, indemnities, or exclusions of liabilities set forth in this Lease.
     21. Notices. All Notices shall be in writing and shall be deemed to have
been given for all purposes (i) three (3) days after having been sent by United
States mail, by registered or certified mail, return receipt requested, postage
prepaid, addressed to the other party at its address as stated below, or
(ii) one (1) day after having been sent for overnight delivery by Federal
Express, United Parcel Service or other nationally recognized air courier
service.
     To the Addresses stated below:

25



--------------------------------------------------------------------------------



 



If to Landlord:
ONB 123 Main Landlord, LLC
c/o SunTrust Equity Funding, LLC
303 Peachtree Street, 24th Floor
MC 3951
Atlanta, Georgia 30308
Attention: Greg S. Nail
Telephone: (404) 813-7619
Fax: (404) 230-1344
E-mail: greg.s.nail@suntrust.com
If to Tenant:
Old National Bank
One Main Street
Evansville, Indiana 47708
Attention: Office of General Counsel
Telephone: (812) 464 1363
Fax: (812) 468 0399
E-mail: jeff_knight@oldnational.com
With a copy to:
Marco L. DeLucio
Ziemer, Stayman, Weitzel & Shoulders, LLP
20 N.W. First Street
P.O. Box 916
Evansville, Indiana 47706-0916
Telephone: (812) 424-7575
Fax: (812) 421-5089
E-mail: mdelucio@zsws.com
If to the Trustee:
Wells Fargo Bank Northwest, National Association
299 South Main Street
Salt Lake City, Utah 84111
Attention: Corporate Trust Services
Telephone: (801) 246-5300
Fax No.: (801) 246-5053
E-mail: Val.T.Orton@wellsfargo.com
If any Lender shall have advised Tenant by Notice in the manner aforesaid that
it is the holder of a Mortgage and states in said Notice its address for the
receipt of Notices, then simultaneously with the giving of any Notice by Tenant
to Landlord, Tenant shall send a copy of such Notice to Lender in the manner
aforesaid. For the purposes of this Paragraph 21, any party may substitute

26



--------------------------------------------------------------------------------



 



its address by giving fifteen days’ notice to the other party in the manner
provided above. Any Notice may be given on behalf of any party by its counsel.
     22. Estoppel Certificates. Landlord and Tenant shall at any time and from
time to time, upon not less than ten (10) days’ prior written request by the
other, execute, acknowledge and deliver to the other a statement in writing,
certifying (i) that this Lease is unmodified and in full effect (or, if there
have been modifications, that this Lease is in full effect as modified, setting
forth such modifications), (ii) the dates to which Basic Rent payable hereunder
has been paid, (iii) that to the knowledge of the signer of such certificate no
default by either Landlord or Tenant exists hereunder or specifying each such
default of which the signer may have knowledge, (iv) the remaining Term hereof,
(v) with respect to a certificate signed on behalf of Tenant, that to the
knowledge of the signer of such certificate, there are no proceedings pending or
threatened against Tenant before or by any court or administrative agency which
if adversely decided would materially and adversely affect the financial
condition and operations of Tenant or if any such proceedings are pending or
threatened to said signer’s knowledge, specifying and describing the same, and
(vi) such other matters as may reasonably be requested by the party requesting
the certificate. It is intended that any such statements may be relied upon by
Lenders, the recipient of such statements or their assignees or by any
prospective purchaser, assignee or subtenant of the Leased Premises or of the
membership interests in Landlord.
     23. Surrender and Holding Over.
     (a) Upon the expiration or earlier termination of this Lease, Tenant shall
peaceably leave and surrender the Leased Premises to Landlord. Tenant shall
remove from the Leased Premises on or prior to such expiration or earlier
termination all Trade Fixtures and personal property which is owned by Tenant or
third parties other than Landlord, and Tenant at its expense shall, on or prior
to such expiration or earlier termination, repair any damage caused by such
removal. All Trade Fixtures and personal property not so removed at the end of
the Term or within thirty days after the earlier termination of the Term for any
reason whatsoever shall become the property of Landlord, and Landlord may
thereafter cause such property to be removed from the Leased Premises. The cost
of removing and disposing of such property and repairing any damage to any of
the Leased Premises caused by such removal shall be borne by Tenant. Landlord
shall not in any manner or to any extent be obligated to reimburse Tenant for
any property which becomes the property of Landlord as a result of such
expiration or earlier termination.
     (b) Any holding over by Tenant of the Leased Premises after the expiration
or earlier termination of the term of this Lease or any extensions thereof, with
the consent of Landlord, shall operate and be construed as tenancy from month to
month only, at one hundred ten percent (110%) of the Basic Rent reserved herein
and upon the same terms and conditions as contained in this Lease.
Notwithstanding the foregoing, any holding over without Landlord’s consent shall
entitle Landlord, in addition to collecting Basic Rent at a rate of one hundred
ten percent (110%) thereof, to exercise all rights and remedies provided by law
or in equity, including the remedies of Paragraph 19(b).
     24. No Merger of Title. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Leased Premises by

27



--------------------------------------------------------------------------------



 



reason of the fact that the same person, corporation, firm or other entity may
acquire or hold or own, directly or indirectly, (a) this Lease or the leasehold
estate created by this Lease or any interest in this Lease or in such leasehold
estate and (b) the fee estate or ownership of any of the Leased Premises or any
interest in such fee estate or ownership. No such merger shall occur unless and
until all persons, corporations, firms and other entities having any interest in
(i) this Lease or the leasehold estate created by this Lease and (ii) the fee
estate in or ownership of the Leased Premises or any part thereof sought to be
merged shall join in a written instrument effecting such merger and shall duly
record the same.
     25. Definition of Landlord.
     (a) Anything contained herein to the contrary notwithstanding, any claim
based on or in respect of any liability of Landlord under this Lease shall be
enforced only against the Landlord’s interest in the Leased Premises and shall
not be enforced against the Landlord individually or personally, or against any
member or other Affiliate of Landlord.
     (b) The term “Landlord” as used in this Lease so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners of the Leased Premises or holder of the
Mortgage in possession at the time in question of the Leased Premises and in the
event of any transfer or transfers of the title of the Leased Premises, the
Landlord herein named (and in case of any subsequent transfers or conveyances,
the then grantor) shall be automatically freed and relieved from and after the
date of such transfer and conveyance of all personal liability as respects the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed.
     26. Hazardous Substances.
     (a) Tenant agrees that it will not on, about, or under the Leased Premises,
release, treat or dispose of any Hazardous Materials; but the foregoing shall
not prevent the use, storage or existence of any Hazardous Materials in the
ordinary course of Tenant’s business in accordance with applicable laws and
regulations. Tenant covenants that it will at all times comply, and will cause
the Leased Premises to be in compliance with, in all material respects with each
applicable Environmental Law. Within one-hundred and eighty (180) days from the
Commencement Date, Tenant shall cause to be prepared by a duly licensed engineer
an Asbestos Operations and Maintenance Plan (an “O&M Plan”) with respect to all
asbestos-containing materials present at the Leased Premises and shall at all
times during the Term maintain and comply with the O&M Plan. In addition, with
respect to asbestos-containing materials present in the Leased Premises, Tenant
shall comply with all Environmental Laws including, without limitation, the
National Emissions Standards for Hazardous Air Pollutants (NESHAP) program for
Asbestos.
     (b) To the extent required by Environmental Laws, Tenant shall respond to
any release of, and shall remove any Hazardous Materials, whether existing prior
to, or occurring during, the Term on the Leased Premises and whether or not
arising out of or in any manner connected with Tenant’s occupancy of the Leased
Premises during the Term. In addition to, and without limiting Paragraph 10, of
this Lease, Tenant shall and hereby does agree to defend, indemnify and hold
each Lender, the Trustee and Landlord, their respective successors and

28



--------------------------------------------------------------------------------



 



assigns, officers, directors, shareholders, partners, members, affiliates,
beneficiaries and employees, harmless from and against any and all causes of
actions, suits, demands or judgments of any nature whatsoever, losses, damages,
penalties, expenses, fees, claims, costs (including response and remedial
costs), and liabilities, including, but not limited to, reasonable attorneys’
fees and costs of litigation, arising out of or in any manner connected with
(i) the violation of any Environmental Law with respect to the Leased Premises
or any prior ownership of the Leased Premises; (ii) the Release or threatened
Release of or failure to remove or otherwise remediate, as required by this
Paragraph 26, Hazardous Materials from, on or to the Leased Premises or any
portion or portions thereof, including any past or current Release and any
Release or threatened release during the Initial Term or any Renewal Term,
whether or not arising out of or in any manner connected with Tenant’s occupancy
of the Leased Premises during the Initial Term or any extension or Renewal Term.
     (c) The Tenant agrees that it will not install any underground or
above-ground storage tank at the Leased Premises without specific, prior written
approval from the Landlord. The Tenant agrees that it will not store combustible
or flammable materials on the Leased Premises except in compliance with all
applicable Environmental Laws.
     27. Entry by Landlord. Landlord and its authorized representatives shall
have the right upon reasonable notice (which shall be not less than two
(2) Business Days except if a shorter notice or no notice is appropriate in
light of the circumstances if there is an emergency) to enter the Leased
Premises at all reasonable business hours (and at all other times in the event
of an emergency), accompanied by a representative of Tenant if Tenant so
requests: (a) for the purpose of inspecting the same or for the purpose of doing
any work under Paragraph 11(c), and may take all such action thereon as may be
necessary or appropriate for any such purpose (but nothing contained in this
Lease or otherwise shall create or imply any duty upon the part of Landlord to
make any such inspection or do any such work), and (b) for the purpose of
showing the Leased Premises to prospective purchasers and mortgagees and, at any
time within six (6) months prior to the expiration of the Term of this Lease,
for the purpose of showing the same to prospective tenants. No such entry shall
constitute an eviction of Tenant, but any such entry shall be done by Landlord
in such reasonable manner as to minimize any disruption of Tenant’s business
operation.
     28. No Usury. The intention of the parties being to conform strictly to the
applicable usury laws, whenever any provision herein provides for payment by
Tenant to Landlord of interest at a rate in excess of the legal rate permitted
to be charged, such rate herein provided to be paid shall be deemed reduced to
such legal rate.
     29. Financial Statements. Tenant shall submit to Landlord and Lenders,
either in print or in electronic form, the following financial statements, all
of which must be prepared in accordance with generally accepted accounting
principles consistently applied: (i) quarterly financial statements for Tenant,
within forty-five (45) days after the end of each fiscal quarter of Tenant
during the Term, and (ii) annual financial statements for Tenant, audited by an
independent certified public accountant, within ninety (90) days after the end
of each fiscal year of Tenant during the Term. For as long as Tenant shall be a
publicly listed company and is required to file quarterly and annual statements
with the SEC, then Tenant shall submit to Landlord and Lenders (in satisfaction
of the requirements set forth in the preceding sentence),

29



--------------------------------------------------------------------------------



 



within ten (10) days of being filed with the SEC, copies of Tenant’s forms 10Q
and 10K (it being understood that so long as such forms have been filed with
EDGAR, Tenant shall be deemed to have satisfied all of the requirements set
forth in the foregoing sentences). In addition, at the times set forth for
delivery of financial statements set forth in the first sentence of this
Paragraph 29, Tenant shall deliver to Landlord and Lenders an officer’s
certificate executed by a responsible officer to the effect that no Event of
Default exists as of such date.
     30. Special Tax Indemnity.
     (a) Tenant hereby represents, warrants and covenants to Landlord as
follows: (i) during the Term, Tenant will not construct or install any
component, improvement, alteration, or addition on the Leased Premises, without
prior written consent from Landlord, if such construction or installation would
cause the Leased Premises, or any part thereof, to be “limited use property,” as
such term is used in Section 5 of Revenue Procedure 2001-28, (ii) Tenant is not
a “tax-exempt entity” within the meaning of Section 168(h)(2) of the Code and
will not take any action that would cause the Leased Premises, or any part
thereof, to constitute “tax-exempt use property” within the meaning of Section
168(h) of the Code; (iii) neither Tenant nor any Affiliate will claim the
Depreciation Deductions or otherwise take the position that it is the owner of
the Leased Premises, or any part thereof, for federal income tax purposes;
(iv) as of the Commencement Date, the Leased Premises will not require any
improvement, modification or addition in order to be rendered complete for its
intended use by Tenant; and (v) to the best of Tenant’s knowledge, all written
information of a factual nature with respect to the Leased Premises that was
provided to Landlord or an appraiser engaged by Landlord to appraise the Leased
Premises by or on behalf of Tenant or any Affiliate of Tenant was true and
accurate in all material respects as of the date provided to Landlord or such
appraiser. Notwithstanding the provisions of clause (iii) above, Tenant may take
the position that it is the owner of the Leased Premises for federal income tax
purposes if Tenant provides to Landlord an opinion of independent tax counsel
that such treatment is required by law, and Landlord consents to such treatment,
which consent shall not be unreasonably withheld, or to the extent required as a
result of the Internal Revenue Service making a claim or adjustment against
Tenant in connection with such tax reporting, and tax counsel (or Tenant’s
outside accounting firm) has concluded that such Internal Revenue Service claim
or adjustment has a reasonable basis.
     (b) If as a result of an Event of Default, or the misrepresentation of or
breach by Tenant of any of the warranties, representations and covenants set
forth in clause (a) of this Paragraph 30, the Depreciation Deductions are lost,
disallowed, eliminated, reduced, recaptured, compromised, delayed or otherwise
made unavailable to Landlord in computing its liability for federal income tax
(a “Deduction Loss”), or, if as a result of the occurrence of an Event of
Default, Landlord is required to include in its income from this Lease amounts
other than Anticipated Lease Income (an “Inclusion”, any Inclusion or Deduction
Loss referred to as a “Loss”), subject to clause (c) of this Paragraph 30,
Tenant shall make the Tax Indemnity Payment to Landlord in accordance with this
Paragraph 30. The “Tax Indemnity Payment” shall be the amount that is required
to be paid to Landlord in order to insure that Landlord’s after-tax net return
from this Lease (the “Net Return”) will be equal to, but no greater than, the
Net Return Lessor expected to receive as of the Commencement Date (the “Expected
Net Return”). The amount of the Tax Indemnity Payment shall be computed using
the same methodology and assumptions used in computing the Expected Net Return,
including without limitation, that the

30



--------------------------------------------------------------------------------



 



Depreciation Deductions are Landlord’s only tax deductions with respect to this
Lease, that Landlord is able to fully utilize the Depreciation Deductions and,
in the case of Inclusions, is fully taxable on its net income at the maximum
federal income tax rate then in effect for corporations. If Tenant requests that
the amount of the Tax Indemnity Payment be verified, Tenant and Landlord shall
appoint a mutually acceptable unrelated recognized lease broker or lease advisor
(such acceptance not to be unreasonably withheld) to confirm the calculations of
the Tax Indemnity Payment. Landlord shall provide such broker or advisor with
the methodology and assumptions used in computing the Expected Net Return, as
well as all other information utilized by Landlord in computing the Tax
Indemnity Payment, provided that such broker or advisor agrees to maintain the
confidentiality of such information (including from Tenant) pursuant to a
written agreement reasonably acceptable to Landlord. The conclusion of such
broker or advisor shall be conclusive and binding on Landlord and Tenant with
respect to the related Tax Indemnity Payment. If such broker or advisor
concludes that Landlord’s calculation of the Tax Indemnity Payment is correct or
is lower than the correct Tax Indemnity Payment, Tenant shall pay for the costs
and expenses of such broker or advisor; if such broker or advisor concludes that
Landlord’s calculation of the Tax Indemnity Payment is too high, Landlord shall
pay the costs and expenses of such broker or advisor.
     (c) Tenant shall pay to Landlord the Tax Indemnity Payment within 30 days
of receiving written notice from Landlord describing the Loss and the
calculation of the Tax Indemnity Payment; provided, however that Tenant shall
not be required to pay the Tax Indemnity Payment with respect to any Loss so
long as such Loss is being contested pursuant to this Paragraph 30.
     (d) Landlord shall promptly notify Tenant in writing of any actual or
proposed claim, adjustment or other action of any tax authority received by
Landlord in writing with respect to which Tenant may be required to provide
indemnification under this Paragraph 30 (“Proposed Adjustment”) (but failure of
Landlord to so notify Tenant shall not relieve Tenant of its obligations
hereunder except to the extent that Tenant’s contest rights hereunder are
materially adversely affected). If Tenant shall request in writing within sixty
(60) days after Landlord’s notice described above that the Proposed Adjustment
be contested (or such shorter period specified in Landlord’s notice as the time
period within which Landlord is required by the applicable Governmental
Authority to take action), Landlord shall contest the Proposed Adjustment and
will not settle any contest thereof without the consent of Tenant, which consent
shall not be unreasonably withheld; provided, however, that: (i) prior to taking
such action, Tenant shall have furnished Landlord with an opinion of independent
tax advisor chosen by Tenant and reasonably acceptable to Landlord, to the
effect that Landlord has a reasonable possibility of success in contesting the
claim; (ii) prior to taking such action, Tenant shall have (A) acknowledged its
obligation to indemnify Landlord hereunder in the event Landlord does not
prevail in such contest and (B) agreed to reimburse Landlord promptly on demand
(or, if so requested by Landlord, in advance) for all reasonable out-of-pocket
costs and expenses that Landlord incurs in connection with contesting such
claim, including without limitation reasonable attorneys’ and accountants’ fees
and expenses; (iii) no Event of Default shall exist and be continuing; (iv)
Landlord shall not be obligated to contest any proposed amount that is less than
$100,000; and (v) Landlord shall in all events control the contest, and Tenant
shall not have any right to inspect the books and records of Landlord, but shall
have reasonable

31



--------------------------------------------------------------------------------



 



opportunity to review and comment on portions of documentation, protests,
memoranda or briefs (which may be redacted portions) relating exclusively to a
Proposed Adjustment.
     (e) In the event Landlord pays the tax claimed and then seeks a refund,
Landlord may require Tenant to advance funds sufficient to pay the tax that
would be indemnified by Tenant hereunder if the refund claim were resolved
adversely to Landlord. To the extent the refund claim is successful, the refund
received from the taxing authority and attributable to funds advanced by Tenant
shall be refunded to Tenant, including any interest actually received and fairly
attributable to amounts advanced by Tenant, unless the refund is needed to pay
an indemnity. Notwithstanding anything to the contrary in this Paragraph 30,
Landlord may at any time decline to take any further action with respect to a
Proposed Adjustment or may settle any contest without the consent of Tenant;
provided, however, that if Tenant has properly requested such action pursuant to
this Paragraph 30, Landlord shall notify Tenant in writing that Landlord waives
its right to any indemnity payment by Tenant (other than with respect to the
expenses of the contest incurred prior to such notice) that Tenant would
otherwise be obligated to pay pursuant to this Paragraph 30 in respect of such
adjustment, including any indemnities arising from such adjustment in subsequent
years or that would arise by reason of the fact that the subject matter of such
adjustment is of a continuing nature. In the case of any such waiver by Landlord
of its rights to an indemnity payment from Tenant, Landlord shall return to
Tenant any amounts previously paid by Tenant to Landlord for expenses or costs
related to the contest (to the extent not yet expended) and, if applicable, any
amounts paid by Tenant for taxes with respect to which Landlord has waived its
right to an indemnity (plus interest on such tax payment at the rate then
applicable under the Code to refunds of federal income taxes).
     (f) For purposes of this Paragraph 30, “Landlord” shall be deemed to
include the consolidated Federal taxpayer group of which Landlord is a member.
     (g) If as a result of a Tax Loss for which Tenant has paid an indemnity
hereunder, Landlord shall actually realize any federal, state or local income
tax savings that it would not have realized but for such Tax Loss (or the event
or circumstance giving rise thereto), which tax savings have not previously been
taken into account in computing the amount of the Tax Indemnity Payment
hereunder, then Landlord shall promptly pay to Tenant an amount equal to the sum
of (A) the amount of such tax savings and (B) the amount of any additional
federal, state and local income tax savings as a result of any payment made
pursuant to this sentence; provided, however, Landlord shall not be required to
make any such payment to the extent that the cumulative amount of such payments
would exceed the amount of all Tax Indemnity Payment by Tenant to Landlord
pursuant to Paragraph 30 with respect to such Tax Loss. If for any reason any
tax benefit or savings taken into account in computing the amount of any Tax
Indemnity Payment or any payment to the Tenant pursuant to this Paragraph 30,
shall be lost or otherwise determined to be unavailable, such loss or
unavailability shall be treated as a Loss for which Tenant is required to
indemnify the Landlord under this Paragraph 30. Landlord shall act in good faith
in filing its returns, dealing with tax authorities and pursuing tax benefits
and savings that would, in each case, minimize Tenant’s indemnity obligations
hereunder.
     (h) Notwithstanding anything herein to the contrary, the provisions of this
Paragraph 30 shall survive the earlier termination of this Lease.

32



--------------------------------------------------------------------------------



 



     31. Separability. Each and every covenant and agreement contained in this
Lease is, and shall be construed to be, a separate and independent covenant and
agreement, and the breach of any such covenant or agreement by Landlord shall
not discharge or relieve Tenant from its obligation to perform the same. If any
term or provision of this Lease or the application thereof to any provision of
this Lease or the application thereof to any person or circumstances shall to
any extent be invalid and unenforceable, the remainder of this Lease, or the
application of such term or provision to person or circumstances other than
those as to which it is invalid or unenforceable, shall not be affected thereby,
and each term and provision of this Lease shall be valid and shall be enforced
to the extent permitted by law.
     32. Miscellaneous.
     (a) The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.
     (b) As used in this Lease the singular shall include the plural as the
context requires and the following words and phrases shall have the following
meanings: (i) “including” shall mean “including but not limited to”; (ii)
“provisions” shall mean “provisions, terms, agreements, covenants and/or
conditions”; (iii) “lien” shall mean “lien, charge, encumbrance; title retention
agreement, pledge, security interest, mortgage and/or deed of trust”; and (iv)
“obligation” shall mean “obligation, duty, agreement, liability, covenant or
condition”.
     (c) Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Any act which Tenant is required to perform under this
Lease shall be performed at Tenant’s sole cost and expense.
     (d) This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought and with the written
consent of the Lenders.
     (e) The covenants of this Lease shall run with the Land and bind Tenant,
the successors and assigns of Tenant and all present and subsequent encumbrances
and subtenants of any of the Leased Premises, and shall inure to the benefit of
and bind Landlord, its successors and assigns.
     (f) This Lease may be simultaneously executed in several counterparts, each
of which when so executed and delivered shall constitute an original, fully
enforceable counterpart for all purposes.
     (g) This Lease shall be governed by and construed according to the laws of
the State in which the Leased Premises is located.
     (h) This Lease and the Lease Guaranty embody the entire agreement and
understanding between Tenant and Landlord with respect to the transactions
contemplated hereby and supersede all other agreements and understandings
between Tenant and Landlord with respect to the subject matter thereof. This
Lease and the Lease Guaranty represent the final

33



--------------------------------------------------------------------------------



 



agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of Tenant and Landlord or any
coursed of prior dealings. There are no unwritten oral agreements between the
parties.
     (i) Tenant acknowledges and agrees that Landlord has agreed with the
Lenders that Landlord will not consent to any matter hereunder that requires
Landlord’s consent without obtaining the Lenders’ prior written consent thereto;
Tenant agrees that Landlord shall not be deemed to have unreasonably withheld,
conditioned or delayed its consent with respect to any matter if the Lenders do
not provide their consent to such matter.

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal as of the day and year first above written.

                  LANDLORD:    
 
                ONB 123 MAIN LANDLORD, LLC,         a Delaware limited liability
company    
 
           
 
  By:   SunTrust Equity Funding, LLC,    
 
      as Sole Member and Manager    
 
           
 
  By:   /s/ R. Todd Shutley    
 
                Name: R. Todd Shutley         Title: Senior Vice President and
Manager    
 
                TENANT:    
 
                OLD NATIONAL BANK,               a national banking association
   
 
           
 
  By:   /s/ Christopher A. Wolking    
 
                Name: Christopher A. Wolking         Title: Executive Vice
President and Chief Financial Officer    

LEASE AGREEMENT

S-1 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
All of Lots Eighty-five (85), Eighty-six (86) and Eight-seven (87) in the
Original Plan of the City of Evansville, as per plat thereof, recorded in Deed
Record B, pages 207 and 208, and as per corrected plat recorded in Plat Book A,
pages 123 and 124, and transcribed of record in Plat Book E, pages 4 and 5, in
the Office of the Recorder of Vanderburgh County, Indiana, together with any and
all rights in and to the alleys adjoining said Lots.
Also, all of Lot Eighty-eight (88) in the Original Plan of the City of
Evansville, according to the recorded plat thereof, which includes Lots One
(1) through Six (6), inclusively, of Lister’s Subdivision of Lot Eighty-eight
(88), according to the recorded plat thereof, as recorded in Plat Book E, pages
156 and 157, in the Office of the Recorder of Vanderburgh County, Indiana,
together with any and all rights in and to the alleys adjoining said Lots.
Subject to a Fifteen (15) foot easement along the Second Street frontage for
future street widening.
Also known as the Eastern Half of Disposal Parcel 11 or Disposal Parcel No. 11A
including Twelve (12) foot alley running between Main Street and Locust Street.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BASIC RENT
Basic Rent for each Basic Rent Payment Date (i) during the period from the date
of this Lease until December 31, 2029 shall be $19,472.14, (ii) during the
period from January 1, 2030 until December 31, 2031 shall be $0 and (iii) during
first Renewal Term shall be 110% of the amount set forth in clause (i) and
(iv) during any subsequent Renewal Term shall be 110% of the amount of Basic
Rent for the immediately preceding Renewal Term.

B-1



--------------------------------------------------------------------------------



 



SCHEDULE A
TERMINATION VALUE SCHEDULE

                  Termination Date   Period   Value
12/15/2006
  stub   $3,240,007
1/1/2007
  1   $3,236,152
2/1/2007
  2   $3,232,297
3/1/2007
  3   $3,228,443
4/1/2007
  4   $3,224,588
5/1/2007
  5   $3,220,733
6/1/2007
  6   $3,216,878
7/1/2007
  7   $3,213,024
8/1/2007
  8   $3,209,169
9/1/2007
  9   $3,205,314
10/1/2007
  10   $3,201,460
11/1/2007
  11   $3,197,605
12/1/2007
  12   $3,193,750
1/1/2008
  13   $3,189,896
2/1/2008
  14   $3,186,041
3/1/2008
  15   $3,182,186
4/1/2008
  16   $3,178,332
5/1/2008
  17   $3,174,477
6/1/2008
  18   $3,170,622
7/1/2008
  19   $3,166,768
8/1/2008
  20   $3,162,913
9/1/2008
  21   $3,159,058
10/1/2008
  22   $3,155,204
11/1/2008
  23   $3,151,349
12/1/2008
  24   $3,147,494
1/1/2009
  25   $3,143,640
2/1/2009
  26   $3,139,785
3/1/2009
  27   $3,135,930
4/1/2009
  28   $3,132,076
5/1/2009
  29   $3,128,221
6/1/2009
  30   $3,124,366
7/1/2009
  31   $3,120,512
8/1/2009
  32   $3,116,657
9/1/2009
  33   $3,112,802
10/1/2009
  34   $3,108,948
11/1/2009
  35   $3,105,093
12/1/2009
  36   $3,101,238
1/1/2010
  37   $3,097,384
2/1/2010
  38   $3,093,529
3/1/2010
  39   $3,089,674
4/1/2010
  40   $3,085,819
5/1/2010
  41   $3,081,965
6/1/2010
  42   $3,078,110
7/1/2010
  43   $3,074,255
8/1/2010
  44   $3,070,401
9/1/2010
  45   $3,066,546
10/1/2010
  46   $3,062,691
11/1/2010
  47   $3,058,837
12/1/2010
  48   $3,054,982
1/1/2011
  49   $3,051,127
2/1/2011
  50   $3,047,273
3/1/2011
  51   $3,043,418
4/1/2011
  52   $3,039,563
5/1/2011
  53   $3,035,709
6/1/2011
  54   $3,031,854
7/1/2011
  55   $3,027,999
8/1/2011
  56   $3,024,145
9/1/2011
  57   $3,020,290
10/1/2011
  58   $3,016,435
11/1/2011
  59   $3,012,581
12/1/2011
  60   $3,008,726
1/1/2012
  61   $3,004,871
2/1/2012
  62   $3,001,017
3/1/2012
  63   $2,997,162
4/1/2012
  64   $2,993,307
5/1/2012
  65   $2,989,453
6/1/2012
  66   $2,985,598
7/1/2012
  67   $2,981,743
8/1/2012
  68   $2,977,889
9/1/2012
  69   $2,974,034
10/1/2012
  70   $2,970,179
11/1/2012
  71   $2,966,324
12/1/2012
  72   $2,962,470
1/1/2013
  73   $2,958,615
2/1/2013
  74   $2,954,760
3/1/2013
  75   $2,950,906
4/1/2013
  76   $2,947,051
5/1/2013
  77   $2,943,196
6/1/2013
  78   $2,939,342
7/1/2013
  79   $2,935,487
8/1/2013
  80   $2,931,632
9/1/2013
  81   $2,927,778
10/1/2013
  82   $2,923,923
11/1/2013
  83   $2,920,068
12/1/2013
  84   $2,916,214
1/1/2014
  85   $2,912,359
2/1/2014
  86   $2,908,504
3/1/2014
  87   $2,904,650
4/1/2014
  88   $2,900,795
5/1/2014
  89   $2,896,940
6/1/2014
  90   $2,893,086
7/1/2014
  91   $2,889,231
8/1/2014
  92   $2,885,376
9/1/2014
  93   $2,881,522
10/1/2014
  94   $2,877,667
11/1/2014
  95   $2,873,812
12/1/2014
  96   $2,869,958
1/1/2015
  97   $2,866,103
2/1/2015
  98   $2,862,248
3/1/2015
  99   $2,858,394
4/1/2015
  100   $2,854,539
5/1/2015
  101   $2,850,684
6/1/2015
  102   $2,846,830
7/1/2015
  103   $2,842,975
8/1/2015
  104   $2,839,120
9/1/2015
  105   $2,835,265
10/1/2015
  106   $2,831,411
11/1/2015
  107   $2,827,556
12/1/2015
  108   $2,823,701
1/1/2016
  109   $2,819,847
2/1/2016
  110   $2,815,992
3/1/2016
  111   $2,812,137
4/1/2016
  112   $2,808,283
5/1/2016
  113   $2,804,428
6/1/2016
  114   $2,800,573
7/1/2016
  115   $2,796,719
8/1/2016
  116   $2,792,864
9/1/2016
  117   $2,789,009
10/1/2016
  118   $2,785,155
11/1/2016
  119   $2,781,300
12/1/2016
  120   $2,777,445

A-1



--------------------------------------------------------------------------------



 



                  Termination Date   Period   Value
1/1/2017
  121   $2,773,591
2/1/2017
  122   $2,769,736
3/1/2017
  123   $2,765,881
4/1/2017
  124   $2,762,027
5/1/2017
  125   $2,758,172
6/1/2017
  126   $2,754,317
7/1/2017
  127   $2,750,463
8/1/2017
  128   $2,746,608
9/1/2017
  129   $2,742,753
10/1/2017
  130   $2,738,899
11/1/2017
  131   $2,735,044
12/1/2017
  132   $2,731,189
1/1/2018
  133   $2,727,335
2/1/2018
  134   $2,723,480
3/1/2018
  135   $2,719,625
4/1/2018
  136   $2,715,771
5/1/2018
  137   $2,711,916
6/1/2018
  138   $2,708,061
7/1/2018
  139   $2,704,206
8/1/2018
  140   $2,700,352
9/1/2018
  141   $2,696,497
10/1/2018
  142   $2,692,642
11/1/2018
  143   $2,688,788
12/1/2018
  144   $2,684,933
1/1/2019
  145   $2,681,078
2/1/2019
  146   $2,677,224
3/1/2019
  147   $2,673,369
4/1/2019
  148   $2,669,514
5/1/2019
  149   $2,665,660
6/1/2019
  150   $2,661,805
7/1/2019
  151   $2,657,950
8/1/2019
  152   $2,654,096
9/1/2019
  153   $2,650,241
10/1/2019
  154   $2,646,386
11/1/2019
  155   $2,642,532
12/1/2019
  156   $2,638,677
1/1/2020
  157   $2,634,822
2/1/2020
  158   $2,630,968
3/1/2020
  159   $2,627,113
4/1/2020
  160   $2,623,258
5/1/2020
  161   $2,619,404
6/1/2020
  162   $2,615,549
7/1/2020
  163   $2,611,694
8/1/2020
  164   $2,607,840
9/1/2020
  165   $2,603,985
10/1/2020
  166   $2,600,130
11/1/2020
  167   $2,596,276
12/1/2020
  168   $2,592,421
1/1/2021
  169   $2,588,566
2/1/2021
  170   $2,584,712
3/1/2021
  171   $2,580,857
4/1/2021
  172   $2,577,002
5/1/2021
  173   $2,573,147
6/1/2021
  174   $2,569,293
7/1/2021
  175   $2,565,438
8/1/2021
  176   $2,561,583
9/1/2021
  177   $2,557,729
10/1/2021
  178   $2,553,874
11/1/2021
  179   $2,550,019
12/1/2021
  180   $2,546,165
1/1/2022
  181   $2,542,310
2/1/2022
  182   $2,538,455
3/1/2022
  183   $2,534,601
4/1/2022
  184   $2,530,746
5/1/2022
  185   $2,526,891
6/1/2022
  186   $2,523,037
7/1/2022
  187   $2,519,182
8/1/2022
  188   $2,515,327
9/1/2022
  189   $2,511,473
10/1/2022
  190   $2,507,618
11/1/2022
  191   $2,503,763
12/1/2022
  192   $2,499,909
1/1/2023
  193   $2,496,054
2/1/2023
  194   $2,492,199
3/1/2023
  195   $2,488,345
4/1/2023
  196   $2,484,490
5/1/2023
  197   $2,480,635
6/1/2023
  198   $2,476,781
7/1/2023
  199   $2,472,926
8/1/2023
  200   $2,469,071
9/1/2023
  201   $2,465,217

A-2



--------------------------------------------------------------------------------



 



                  Termination Date   Period   Value
10/1/2023
  202   $2,461,362
11/1/2023
  203   $2,457,507
12/1/2023
  204   $2,453,652
1/1/2024
  205   $2,449,798
2/1/2024
  206   $2,445,943
3/1/2024
  207   $2,442,088
4/1/2024
  208   $2,438,234
5/1/2024
  209   $2,434,379
6/1/2024
  210   $2,430,524
7/1/2024
  211   $2,426,670
8/1/2024
  212   $2,422,815
9/1/2024
  213   $2,418,960
10/1/2024
  214   $2,415,106
11/1/2024
  215   $2,411,251
12/1/2024
  216   $2,407,396
1/1/2025
  217   $2,403,542
2/1/2025
  218   $2,399,687
3/1/2025
  219   $2,395,832
4/1/2025
  220   $2,391,978
5/1/2025
  221   $2,388,123
6/1/2025
  222   $2,384,268
7/1/2025
  223   $2,380,414
8/1/2025
  224   $2,376,559
9/1/2025
  225   $2,372,704
10/1/2025
  226   $2,368,850
11/1/2025
  227   $2,364,995
12/1/2025
  228   $2,361,140
1/1/2026
  229   $2,357,286
2/1/2026
  230   $2,353,431
3/1/2026
  231   $2,349,576
4/1/2026
  232   $2,345,722
5/1/2026
  233   $2,341,867
6/1/2026
  234   $2,338,012
7/1/2026
  235   $2,334,158
8/1/2026
  236   $2,330,303
9/1/2026
  237   $2,326,448
10/1/2026
  238   $2,322,593
11/1/2026
  239   $2,318,739
12/1/2026
  240   $2,314,884

A-3



--------------------------------------------------------------------------------



 



                  Termination Date   Period   Value
1/1/2027
  241   $2,311,029
2/1/2027
  242   $2,307,175
3/1/2027
  243   $2,303,320
4/1/2027
  244   $2,299,465
5/1/2027
  245   $2,295,611
6/1/2027
  246   $2,291,756
7/1/2027
  247   $2,287,901
8/1/2027
  248   $2,284,047
9/1/2027
  249   $2,280,192
10/1/2027
  250   $2,276,337
11/1/2027
  251   $2,272,483
12/1/2027
  252   $2,268,628
1/1/2028
  253   $2,264,773
2/1/2028
  254   $2,260,919
3/1/2028
  255   $2,257,064
4/1/2028
  256   $2,253,209
5/1/2028
  257   $2,249,355
6/1/2028
  258   $2,245,500
7/1/2028
  259   $2,241,645
8/1/2028
  260   $2,237,791
9/1/2028
  261   $2,233,936
10/1/2028
  262   $2,230,081
11/1/2028
  263   $2,226,227
12/1/2028
  264   $2,222,372
1/1/2029
  265   $2,218,517
2/1/2029
  266   $2,214,663
3/1/2029
  267   $2,210,808
4/1/2029
  268   $2,206,953
5/1/2029
  269   $2,203,099
6/1/2029
  270   $2,199,244
7/1/2029
  271   $2,195,389
8/1/2029
  272   $2,191,534
9/1/2029
  273   $2,187,680
10/1/2029
  274   $2,183,825
11/1/2029
  275   $2,179,970
12/1/2029
  276   $2,176,116
1/1/2030
  277   $2,172,261
2/1/2030
  278   $2,168,406
3/1/2030
  279   $2,164,552
4/1/2030
  280   $2,160,697
5/1/2030
  281   $2,156,842
6/1/2030
  282   $2,152,988
7/1/2030
  283   $2,149,133
8/1/2030
  284   $2,145,278
9/1/2030
  285   $2,141,424
10/1/2030
  286   $2,137,569
11/1/2030
  287   $2,133,714
12/1/2030
  288   $2,129,860
1/1/2031
  289   $2,126,005
2/1/2031
  290   $2,122,150
3/1/2031
  291   $2,118,296
4/1/2031
  292   $2,114,441
5/1/2031
  293   $2,110,586
6/1/2031
  294   $2,106,732
7/1/2031
  295   $2,102,877
8/1/2031
  296   $2,099,022
9/1/2031
  297   $2,095,168
10/1/2031
  298   $2,091,313
11/1/2031
  299   $2,087,458
12/1/2031
  300   $2,083,604

A-4



--------------------------------------------------------------------------------



 



SCHEDULE B
PERMITTED ENCUMBRANCES
See Attached

 



--------------------------------------------------------------------------------



 



SCHEDULE C
ALLOCATED RENT SCHEDULE

                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
0
                                                       
1
    19,472.14       16,122.93       17,362.00       —       (2,110.14 )    
17,362.00          
2
    19,472.14       16,122.93       17,362.00       (9.27 )     (4,229.55 )    
17,352.73          
3
    19,472.14       16,122.93       17,362.00       (18.57 )     (6,358.27 )    
17,343.42          
4
    19,472.14       16,122.93       17,362.00       (27.92 )     (8,496.33 )    
17,334.08          
5
    19,472.14       16,122.93       17,362.00       (37.31 )     (10,643.78 )  
  17,324.69          
6
    19,472.14       16,122.93       17,362.00       (46.74 )     (12,800.66 )  
  17,315.26          
7
    19,472.14       16,122.93       17,362.00       (56.21 )     (14,967.01 )  
  17,305.79          
8
    19,472.14       16,122.93       17,362.00       (65.72 )     (17,142.87 )  
  17,296.28          
9
    19,472.14       16,122.93       17,362.00       (75.27 )     (19,328.29 )  
  17,286.72          
10
    19,472.14       16,122.93       17,362.00       (84.87 )     (21,523.30 )  
  17,277.13          
11
    19,472.14       16,122.93       17,362.00       (94.51 )     (23,727.95 )  
  17,267.49          
12
    19,472.14       16,122.93       17,362.00       (104.19 )     (25,942.28 )  
  17,257.81       207,723.39  
13
    19,472.14       16,122.93       17,362.00       (113.91 )     (28,166.33 )  
  17,248.09          
14
    19,472.14       16,122.93       17,362.00       (123.67 )     (30,400.15 )  
  17,238.32          
15
    19,472.14       16,122.93       17,362.00       (133.48 )     (32,643.78 )  
  17,228.51          
16
    19,472.14       16,122.93       17,362.00       (143.33 )     (34,897.26 )  
  17,218.66          
17
    19,472.14       16,122.93       17,362.00       (153.23 )     (37,160.63 )  
  17,208.77          
18
    19,472.14       16,122.93       17,362.00       (163.17 )     (39,433.94 )  
  17,198.83          
19
    19,472.14       16,122.93       17,362.00       (173.15 )     (41,717.23 )  
  17,188.85          
20
    19,472.14       16,122.93       17,362.00       (183.17 )     (44,010.55 )  
  17,178.82          
21
    19,472.14       16,122.93       17,362.00       (193.24 )     (46,313.94 )  
  17,168.75          
22
    19,472.14       16,122.93       17,362.00       (203.36 )     (48,627.44 )  
  17,158.64          
23
    19,472.14       16,122.93       17,362.00       (213.51 )     (50,951.10 )  
  17,148.48          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
24
    19,472.14       16,122.93       17,362.00       (223.72 )     (53,284.96 )  
  17,138.28       206,322.99  
25
    19,472.14       16,122.93       17,362.00       (233.97 )     (55,629.07 )  
  17,128.03          
26
    19,472.14       16,122.93       17,362.00       (244.26 )     (57,983.47 )  
  17,117.74          
27
    19,472.14       16,122.93       17,362.00       (254.60 )     (60,348.21 )  
  17,107.40          
28
    19,472.14       16,122.93       17,362.00       (264.98 )     (62,723.34 )  
  17,097.02          
29
    19,472.14       16,122.93       17,362.00       (275.41 )     (65,108.89 )  
  17,086.59          
30
    19,472.14       16,122.93       17,362.00       (285.88 )     (67,504.92 )  
  17,076.11          
31
    19,472.14       16,122.93       17,362.00       (296.40 )     (69,911.46 )  
  17,065.59          
32
    19,472.14       16,122.93       17,362.00       (306.97 )     (72,328.58 )  
  17,055.03          
33
    19,472.14       16,122.93       17,362.00       (317.58 )     (74,756.30 )  
  17,044.41          
34
    19,472.14       16,122.93       17,362.00       (328.24 )     (77,194.69 )  
  17,033.75          
35
    19,472.14       16,122.93       17,362.00       (338.95 )     (79,643.78 )  
  17,023.05          
36
    19,472.14       16,122.93       17,362.00       (349.70 )     (82,103.63 )  
  17,012.29       204,847.00  
37
    19,472.14       16,122.93       17,362.00       (360.50 )     (84,574.28 )  
  17,001.49          
38
    19,472.14       16,122.93       17,362.00       (371.35 )     (87,055.77 )  
  16,990.64          
39
    19,472.14       16,122.93       17,362.00       (382.25 )     (89,548.17 )  
  16,979.75          
40
    19,472.14       16,122.93       17,362.00       (393.19 )     (92,051.50 )  
  16,968.80          
41
    19,472.14       16,122.93       17,362.00       (404.18 )     (94,565.83 )  
  16,957.81          
42
    19,472.14       16,122.93       17,362.00       (415.22 )     (97,091.20 )  
  16,946.77          
43
    19,472.14       16,122.93       17,362.00       (426.31 )     (99,627.65 )  
  16,935.68          
44
    19,472.14       16,122.93       17,362.00       (437.45 )     (102,175.25 )
    16,924.55          
45
    19,472.14       16,122.93       17,362.00       (448.63 )     (104,734.02 )
    16,913.36          
46
    19,472.14       16,122.93       17,362.00       (459.87 )     (107,304.04 )
    16,902.13          
47
    19,472.14       16,122.93       17,362.00       (471.15 )     (109,885.34 )
    16,890.84          
48
    19,472.14       16,122.93       17,362.00       (482.49 )     (112,477.97 )
    16,879.51       203,291.33  
49
    19,472.14       16,122.93       17,362.00       (493.87 )     (115,081.99 )
    16,868.12          
50
    19,472.14       16,122.93       17,362.00       (505.31 )     (117,697.44 )
    16,856.69          
51
    19,472.14       16,122.93       17,362.00       (516.79 )     (120,324.37 )
    16,845.21          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
52
    19,472.14       16,122.93       17,362.00       (528.32 )     (122,962.84 )
    16,833.67          
53
    19,472.14       16,122.93       17,362.00       (539.91 )     (125,612.89 )
    16,822.09          
54
    19,472.14       16,122.93       17,362.00       (551.55 )     (128,274.58 )
    16,810.45          
55
    19,472.14       16,122.93       17,362.00       (563.23 )     (130,947.96 )
    16,798.76          
56
    19,472.14       16,122.93       17,362.00       (574.97 )     (133,633.07 )
    16,787.02          
57
    19,472.14       16,122.93       17,362.00       (586.76 )     (136,329.98 )
    16,775.23          
58
    19,472.14       16,122.93       17,362.00       (598.60 )     (139,038.73 )
    16,763.39          
59
    19,472.14       16,122.93       17,362.00       (610.50 )     (141,759.37 )
    16,751.50          
60
    19,472.14       16,122.93       17,362.00       (622.44 )     (144,491.95 )
    16,739.55       201,651.69  
61
    19,472.14       16,122.93       17,362.00       (634.44 )     (147,236.54 )
    16,727.55          
62
    19,472.14       16,122.93       17,362.00       (646.49 )     (149,993.17 )
    16,715.50          
63
    19,472.14       16,122.93       17,362.00       (658.60 )     (152,761.91 )
    16,703.40          
64
    19,472.14       16,122.93       17,362.00       (670.75 )     (155,542.81 )
    16,691.24          
65
    19,472.14       16,122.93       17,362.00       (682.96 )     (158,335.92 )
    16,679.03          
66
    19,472.14       16,122.93       17,362.00       (695.23 )     (161,141.29 )
    16,666.77          
67
    19,472.14       16,122.93       17,362.00       (707.54 )     (163,958.98 )
    16,654.45          
68
    19,472.14       16,122.93       17,362.00       (719.92 )     (166,789.04 )
    16,642.08          
69
    19,472.14       16,122.93       17,362.00       (732.34 )     (169,631.52 )
    16,629.65          
70
    19,472.14       16,122.93       17,362.00       (744.82 )     (172,486.49 )
    16,617.17          
71
    19,472.14       16,122.93       17,362.00       (757.36 )     (175,354.00 )
    16,604.64          
72
    19,472.14       16,122.93       17,362.00       (769.95 )     (178,234.09 )
    16,592.04       199,923.54  
73
    19,472.14       16,122.93       17,362.00       (782.60 )     (181,126.83 )
    16,579.40          
74
    19,472.14       16,122.93       17,362.00       (795.30 )     (184,032.27 )
    16,566.70          
75
    19,472.14       16,122.93       17,362.00       (808.06 )     (186,950.47 )
    16,553.94          
76
    19,472.14       16,122.93       17,362.00       (820.87 )     (189,881.49 )
    16,541.13          
77
    19,472.14       16,122.93       17,362.00       (833.74 )     (192,825.37 )
    16,528.26          
78
    19,472.14       16,122.93       17,362.00       (846.66 )     (195,782.18 )
    16,515.33          
79
    19,472.14       16,122.93       17,362.00       (859.65 )     (198,751.97 )
    16,502.35          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
80
    19,472.14       16,122.93       17,362.00       (872.69 )     (201,734.80 )
    16,489.31          
81
    19,472.14       16,122.93       17,362.00       (885.78 )     (204,730.73 )
    16,476.21          
82
    19,472.14       16,122.93       17,362.00       (898.94 )     (207,739.81 )
    16,463.06          
83
    19,472.14       16,122.93       17,362.00       (912.15 )     (210,762.11 )
    16,449.84          
84
    19,472.14       16,122.93       17,362.00       (925.42 )     (213,797.67 )
    16,436.57       198,102.09  
85
    19,472.14       16,122.93       17,362.00       (938.75 )     (216,846.57 )
    16,423.25          
86
    19,472.14       16,122.93       17,362.00       (952.14 )     (219,908.85 )
    16,409.86          
87
    19,472.14       16,122.93       17,362.00       (965.58 )     (222,984.58 )
    16,396.41          
88
    19,472.14       16,122.93       17,362.00       (979.09 )     (226,073.81 )
    16,382.91          
89
    19,472.14       16,122.93       17,362.00       (992.65 )     (229,176.60 )
    16,369.34          
90
    19,472.14       16,122.93       17,362.00       (1,006.28 )     (232,293.03
)     16,355.72          
91
    19,472.14       16,122.93       17,362.00       (1,019.96 )     (235,423.13
)     16,342.04          
92
    19,472.14       16,122.93       17,362.00       (1,033.70 )     (238,566.98
)     16,328.29          
93
    19,472.14       16,122.93       17,362.00       (1,047.51 )     (241,724.63
)     16,314.49          
94
    19,472.14       16,122.93       17,362.00       (1,061.37 )     (244,896.15
)     16,300.62          
95
    19,472.14       16,122.93       17,362.00       (1,075.30 )     (248,081.59
)     16,286.70          
96
    19,472.14       16,122.93       17,362.00       (1,089.28 )     (251,281.02
)     16,272.71       196,182.33  
97
    19,472.14       16,122.93       17,362.00       (1,103.33 )     (254,494.50
)     16,258.66          
98
    19,472.14       16,122.93       17,362.00       (1,117.44 )     (257,722.08
)     16,244.55          
99
    19,472.14       16,122.93       17,362.00       (1,131.61 )     (260,963.84
)     16,230.38          
100
    19,472.14       16,122.93       17,362.00       (1,145.85 )     (264,219.84
)     16,216.15          
101
    19,472.14       16,122.93       17,362.00       (1,160.15 )     (267,490.13
)     16,201.85          
102
    19,472.14       16,122.93       17,362.00       (1,174.50 )     (270,774.78
)     16,187.49          
103
    19,472.14       16,122.93       17,362.00       (1,188.93 )     (274,073.85
)     16,173.07          
104
    19,472.14       16,122.93       17,362.00       (1,203.41 )     (277,387.40
)     16,158.58          
105
    19,472.14       16,122.93       17,362.00       (1,217.96 )     (280,715.51
)     16,144.03          
106
    19,472.14       16,122.93       17,362.00       (1,232.58 )     (284,058.23
)     16,129.42          
107
    19,472.14       16,122.93       17,362.00       (1,247.25 )     (287,415.63
)     16,114.74          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
108
    19,472.14       16,122.93       17,362.00       (1,261.99 )     (290,787.76
)     16,100.00       194,158.93  
109
    19,472.14       16,122.93       17,362.00       (1,276.80 )     (294,174.71
)     16,085.19          
110
    19,472.14       16,122.93       17,362.00       (1,291.67 )     (297,576.53
)     16,070.32          
111
    19,472.14       16,122.93       17,362.00       (1,306.61 )     (300,993.28
)     16,055.39          
112
    19,472.14       16,122.93       17,362.00       (1,321.61 )     (304,425.04
)     16,040.38          
113
    19,472.14       16,122.93       17,362.00       (1,336.68 )     (307,871.86
)     16,025.32          
114
    19,472.14       16,122.93       17,362.00       (1,351.81 )     (311,333.82
)     16,010.18          
115
    19,472.14       16,122.93       17,362.00       (1,367.01 )     (314,810.98
)     15,994.98          
116
    19,472.14       16,122.93       17,362.00       (1,382.28 )     (318,303.40
)     15,979.71          
117
    19,472.14       16,122.93       17,362.00       (1,397.62 )     (321,811.17
)     15,964.38          
118
    19,472.14       16,122.93       17,362.00       (1,413.02 )     (325,334.33
)     15,948.98          
119
    19,472.14       16,122.93       17,362.00       (1,428.49 )     (328,872.96
)     15,933.51          
120
    19,472.14       16,122.93       17,362.00       (1,444.03 )     (332,427.13
)     15,917.97       192,026.30  
121
    19,472.14       16,122.93       17,362.00       (1,459.63 )     (335,996.91
)     15,902.36          
122
    19,472.14       16,122.93       17,362.00       (1,475.31 )     (339,582.36
)     15,886.69          
123
    19,472.14       16,122.93       17,362.00       (1,491.05 )     (343,183.56
)     15,870.95          
124
    19,472.14       16,122.93       17,362.00       (1,506.86 )     (346,800.56
)     15,855.13          
125
    19,472.14       16,122.93       17,362.00       (1,522.74 )     (350,433.45
)     15,839.25          
126
    19,472.14       16,122.93       17,362.00       (1,538.69 )     (354,082.29
)     15,823.30          
127
    19,472.14       16,122.93       17,362.00       (1,554.72 )     (357,747.15
)     15,807.28          
128
    19,472.14       16,122.93       17,362.00       (1,570.81 )     (361,428.10
)     15,791.19          
129
    19,472.14       16,122.93       17,362.00       (1,586.97 )     (365,125.22
)     15,775.02          
130
    19,472.14       16,122.93       17,362.00       (1,603.20 )     (368,838.57
)     15,758.79          
131
    19,472.14       16,122.93       17,362.00       (1,619.51 )     (372,568.22
)     15,742.49          
132
    19,472.14       16,122.93       17,362.00       (1,635.88 )     (376,314.25
)     15,726.11       189,778.56  
133
    19,472.14       16,122.93       17,362.00       (1,652.33 )     (380,076.73
)     15,709.66          
134
    19,472.14       16,122.93       17,362.00       (1,668.85 )     (383,855.72
)     15,693.14          
135
    19,472.14       16,122.93       17,362.00       (1,685.45 )     (387,651.31
)     15,676.55          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
136
    19,472.14       16,122.93       17,362.00       (1,702.11 )     (391,463.57
)     15,659.88          
137
    19,472.14       16,122.93       17,362.00       (1,718.85 )     (395,292.57
)     15,643.14          
138
    19,472.14       16,122.93       17,362.00       (1,735.66 )     (399,138.38
)     15,626.33          
139
    19,472.14       16,122.93       17,362.00       (1,752.55 )     (403,001.07
)     15,609.44          
140
    19,472.14       16,122.93       17,362.00       (1,769.51 )     (406,880.72
)     15,592.48          
141
    19,472.14       16,122.93       17,362.00       (1,786.55 )     (410,777.41
)     15,575.45          
142
    19,472.14       16,122.93       17,362.00       (1,803.66 )     (414,691.21
)     15,558.34          
143
    19,472.14       16,122.93       17,362.00       (1,820.84 )     (418,622.20
)     15,541.15          
144
    19,472.14       16,122.93       17,362.00       (1,838.10 )     (422,570.44
)     15,523.89       187,409.48  
145
    19,472.14       16,122.93       17,362.00       (1,855.44 )     (426,536.02
)     15,506.56          
146
    19,472.14       16,122.93       17,362.00       (1,872.85 )     (430,519.02
)     15,489.15          
147
    19,472.14       16,122.93       17,362.00       (1,890.34 )     (434,519.50
)     15,471.66          
148
    19,472.14       16,122.93       17,362.00       (1,907.90 )     (438,537.55
)     15,454.09          
149
    19,472.14       16,122.93       17,362.00       (1,925.55 )     (442,573.24
)     15,436.45          
150
    19,472.14       16,122.93       17,362.00       (1,943.27 )     (446,626.65
)     15,418.73          
151
    19,472.14       19,705.81       21,220.22       (1,961.06 )     (446,839.63
)     19,259.15          
152
    19,472.14       19,705.81       21,220.22       (1,962.00 )     (447,053.55
)     19,258.22          
153
    19,472.14       19,705.81       21,220.22       (1,962.94 )     (447,268.41
)     19,257.28          
154
    19,472.14       19,705.81       21,220.22       (1,963.88 )     (447,484.22
)     19,256.34          
155
    19,472.14       19,705.81       21,220.22       (1,964.83 )     (447,700.97
)     19,255.39          
156
    19,472.14       19,705.81       21,220.22       (1,965.78 )     (447,918.67
)     19,254.44       208,317.44  
157
    19,472.14       19,705.81       21,220.22       (1,966.74 )     (448,137.33
)     19,253.48          
158
    19,472.14       19,705.81       21,220.22       (1,967.70 )     (448,356.95
)     19,252.52          
159
    19,472.14       19,705.81       21,220.22       (1,968.66 )     (448,577.54
)     19,251.56          
160
    19,472.14       19,705.81       21,220.22       (1,969.63 )     (448,799.09
)     19,250.59          
161
    19,472.14       19,705.81       21,220.22       (1,970.60 )     (449,021.62
)     19,249.61          
162
    19,472.14       19,705.81       21,220.22       (1,971.58 )     (449,245.12
)     19,248.64          
163
    19,472.14       19,705.81       21,220.22       (1,972.56 )     (449,469.60
)     19,247.66          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
164
    19,472.14       19,705.81       21,220.22       (1,973.55 )     (449,695.07
)     19,246.67          
165
    19,472.14       19,705.81       21,220.22       (1,974.54 )     (449,921.53
)     19,245.68          
166
    19,472.14       19,705.81       21,220.22       (1,975.53 )     (450,148.98
)     19,244.69          
167
    19,472.14       19,705.81       21,220.22       (1,976.53 )     (450,377.44
)     19,243.69          
168
    19,472.14       19,705.81       21,220.22       (1,977.53 )     (450,606.89
)     19,242.68       230,977.46  
169
    19,472.14       19,705.81       21,220.22       (1,978.54 )     (450,837.36
)     19,241.68          
170
    19,472.14       19,705.81       21,220.22       (1,979.55 )     (451,068.83
)     19,240.66          
171
    19,472.14       19,705.81       21,220.22       (1,980.57 )     (451,301.32
)     19,239.65          
172
    19,472.14       19,705.81       21,220.22       (1,981.59 )     (451,534.83
)     19,238.63          
173
    19,472.14       19,705.81       21,220.22       (1,982.61 )     (451,769.37
)     19,237.60          
174
    19,472.14       19,705.81       21,220.22       (1,983.64 )     (452,004.94
)     19,236.57          
175
    19,472.14       19,705.81       21,220.22       (1,984.68 )     (452,241.54
)     19,235.54          
176
    19,472.14       19,705.81       21,220.22       (1,985.72 )     (452,479.18
)     19,234.50          
177
    19,472.14       19,705.81       21,220.22       (1,986.76 )     (452,717.87
)     19,233.46          
178
    19,472.14       19,705.81       21,220.22       (1,987.81 )     (452,957.60
)     19,232.41          
179
    19,472.14       19,705.81       21,220.22       (1,988.86 )     (453,198.38
)     19,231.35          
180
    19,472.14       19,705.81       21,220.22       (1,989.92 )     (453,440.22
)     19,230.30       230,832.34  
181
    19,472.14       19,705.81       21,220.22       (1,990.98 )     (453,683.13
)     19,229.24          
182
    19,472.14       19,705.81       21,220.22       (1,992.05 )     (453,927.10
)     19,228.17          
183
    19,472.14       19,705.81       21,220.22       (1,993.12 )     (454,172.14
)     19,227.10          
184
    19,472.14       19,705.81       21,220.22       (1,994.19 )     (454,418.26
)     19,226.02          
185
    19,472.14       19,705.81       21,220.22       (1,995.27 )     (454,665.46
)     19,224.94          
186
    19,472.14       19,705.81       21,220.22       (1,996.36 )     (454,913.74
)     19,223.86          
187
    19,472.14       19,705.81       21,220.22       (1,997.45 )     (455,163.11
)     19,222.77          
188
    19,472.14       19,705.81       21,220.22       (1,998.55 )     (455,413.58
)     19,221.67          
189
    19,472.14       19,705.81       21,220.22       (1,999.65 )     (455,665.15
)     19,220.57          
190
    19,472.14       19,705.81       21,220.22       (2,000.75 )     (455,917.82
)     19,219.47          
191
    19,472.14       19,705.81       21,220.22       (2,001.86 )     (456,171.61
)     19,218.36          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
192
    19,472.14       19,705.81       21,220.22       (2,002.97 )     (456,426.50
)     19,217.24       230,679.40  
193
    19,472.14       19,705.81       21,220.22       (2,004.09 )     (456,682.52
)     19,216.12          
194
    19,472.14       19,705.81       21,220.22       (2,005.22 )     (456,939.66
)     19,215.00          
195
    19,472.14       19,705.81       21,220.22       (2,006.35 )     (457,197.93
)     19,213.87          
196
    19,472.14       19,705.81       21,220.22       (2,007.48 )     (457,457.33
)     19,212.74          
197
    19,472.14       19,705.81       21,220.22       (2,008.62 )     (457,717.87
)     19,211.60          
198
    19,472.14       19,705.81       21,220.22       (2,009.76 )     (457,979.56
)     19,210.45          
199
    19,472.14       19,705.81       21,220.22       (2,010.91 )     (458,242.40
)     19,209.30          
200
    19,472.14       19,705.81       21,220.22       (2,012.07 )     (458,506.38
)     19,208.15          
201
    19,472.14       19,705.81       21,220.22       (2,013.23 )     (458,771.53
)     19,206.99          
202
    19,472.14       19,705.81       21,220.22       (2,014.39 )     (459,037.85
)     19,205.83          
203
    19,472.14       19,705.81       21,220.22       (2,015.56 )     (459,305.33
)     19,204.66          
204
    19,472.14       19,705.81       21,220.22       (2,016.73 )     (459,573.98
)     19,203.48       230,518.19  
205
    19,472.14       19,705.81       21,220.22       (2,017.91 )     (459,843.82
)     19,202.30          
206
    19,472.14       19,705.81       21,220.22       (2,019.10 )     (460,114.84
)     19,201.12          
207
    19,472.14       19,705.81       21,220.22       (2,020.29 )     (460,387.05
)     19,199.93          
208
    19,472.14       19,705.81       21,220.22       (2,021.48 )     (460,660.46
)     19,198.73          
209
    19,472.14       19,705.81       21,220.22       (2,022.68 )     (460,935.06
)     19,197.53          
210
    19,472.14       19,705.81       21,220.22       (2,023.89 )     (461,210.88
)     19,196.33          
211
    19,472.14       19,705.81       21,220.22       (2,025.10 )     (461,487.90
)     19,195.12          
212
    19,472.14       19,705.81       21,220.22       (2,026.32 )     (461,766.14
)     19,193.90          
213
    19,472.14       19,705.81       21,220.22       (2,027.54 )     (462,045.60
)     19,192.68          
214
    19,472.14       19,705.81       21,220.22       (2,028.77 )     (462,326.29
)     19,191.45          
215
    19,472.14       19,705.81       21,220.22       (2,030.00 )     (462,608.21
)     19,190.22          
216
    19,472.14       19,705.81       21,220.22       (2,031.24 )     (462,891.37
)     19,188.98       230,348.29  
217
    19,472.14       19,705.81       21,220.22       (2,032.48 )     (463,175.77
)     19,187.74          
218
    19,472.14       19,705.81       21,220.22       (2,033.73 )     (463,461.42
)     19,186.49          
219
    19,472.14       19,705.81       21,220.22       (2,034.98 )     (463,748.33
)     19,185.23          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
220
    19,472.14       19,705.81       21,220.22       (2,036.24 )     (464,036.49
)     19,183.97          
221
    19,472.14       19,705.81       21,220.22       (2,037.51 )     (464,325.92
)     19,182.71          
222
    19,472.14       19,705.81       21,220.22       (2,038.78 )     (464,616.62
)     19,181.44          
223
    19,472.14       19,705.81       21,220.22       (2,040.05 )     (464,908.60
)     19,180.16          
224
    19,472.14       19,705.81       21,220.22       (2,041.34 )     (465,201.86
)     19,178.88          
225
    19,472.14       19,705.81       21,220.22       (2,042.62 )     (465,496.41
)     19,177.59          
226
    19,472.14       19,705.81       21,220.22       (2,043.92 )     (465,792.25
)     19,176.30          
227
    19,472.14       19,705.81       21,220.22       (2,045.22 )     (466,089.39
)     19,175.00          
228
    19,472.14       19,705.81       21,220.22       (2,046.52 )     (466,387.83
)     19,173.70       230,169.21  
229
    19,472.14       19,705.81       21,220.22       (2,047.83 )     (466,687.59
)     19,172.38          
230
    19,472.14       19,705.81       21,220.22       (2,049.15 )     (466,988.66
)     19,171.07          
231
    19,472.14       19,705.81       21,220.22       (2,050.47 )     (467,291.05
)     19,169.75          
232
    19,472.14       19,705.81       21,220.22       (2,051.80 )     (467,594.77
)     19,168.42          
233
    19,472.14       19,705.81       21,220.22       (2,053.13 )     (467,899.83
)     19,167.09          
234
    19,472.14       19,705.81       21,220.22       (2,054.47 )     (468,206.22
)     19,165.75          
235
    19,472.14       19,705.81       21,220.22       (2,055.82 )     (468,513.96
)     19,164.40          
236
    19,472.14       19,705.81       21,220.22       (2,057.17 )     (468,823.05
)     19,163.05          
237
    19,472.14       19,705.81       21,220.22       (2,058.52 )     (469,133.50
)     19,161.69          
238
    19,472.14       19,705.81       21,220.22       (2,059.89 )     (469,445.31
)     19,160.33          
239
    19,472.14       19,705.81       21,220.22       (2,061.26 )     (469,758.49
)     19,158.96          
240
    19,472.14       19,705.81       21,220.22       (2,062.63 )     (470,073.04
)     19,157.58       229,980.47  
241
    19,472.14       19,705.81       21,220.22       (2,064.01 )     (470,388.98
)     19,156.20          
242
    19,472.14       19,705.81       21,220.22       (2,065.40 )     (470,706.30
)     19,154.82          
243
    19,472.14       19,705.81       21,220.22       (2,066.79 )     (471,025.01
)     19,153.42          
244
    19,472.14       19,705.81       21,220.22       (2,068.19 )     (471,345.13
)     19,152.02          
245
    19,472.14       19,705.81       21,220.22       (2,069.60 )     (471,666.65
)     19,150.62          
246
    19,472.14       19,705.81       21,220.22       (2,071.01 )     (471,989.58
)     19,149.21          
247
    19,472.14       19,705.81       21,220.22       (2,072.43 )     (472,313.94
)     19,147.79          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
248
    19,472.14       19,705.81       21,220.22       (2,073.85 )     (472,639.71
)     19,146.36          
249
    19,472.14       19,705.81       21,220.22       (2,075.28 )     (472,966.92
)     19,144.93          
250
    19,472.14       19,705.81       21,220.22       (2,076.72 )     (473,295.56
)     19,143.50          
251
    19,472.14       19,705.81       21,220.22       (2,078.16 )     (473,625.64
)     19,142.05          
252
    19,472.14       19,705.81       21,220.22       (2,079.61 )     (473,957.18
)     19,140.60       229,781.53  
253
    19,472.14       19,705.81       21,220.22       (2,081.07 )     (474,290.17
)     19,139.15          
254
    19,472.14       19,705.81       21,220.22       (2,082.53 )     (474,624.62
)     19,137.69          
255
    19,472.14       19,705.81       21,220.22       (2,084.00 )     (474,960.54
)     19,136.22          
256
    19,472.14       19,705.81       21,220.22       (2,085.47 )     (475,297.94
)     19,134.74          
257
    19,472.14       19,705.81       21,220.22       (2,086.95 )     (475,636.81
)     19,133.26          
258
    19,472.14       19,705.81       21,220.22       (2,088.44 )     (475,977.18
)     19,131.77          
259
    19,472.14       19,705.81       21,220.22       (2,089.94 )     (476,319.04
)     19,130.28          
260
    19,472.14       19,705.81       21,220.22       (2,091.44 )     (476,662.40
)     19,128.78          
261
    19,472.14       19,705.81       21,220.22       (2,092.95 )     (477,007.27
)     19,127.27          
262
    19,472.14       19,705.81       21,220.22       (2,094.46 )     (477,353.65
)     19,125.76          
263
    19,472.14       19,705.81       21,220.22       (2,095.98 )     (477,701.56
)     19,124.24          
264
    19,472.14       19,705.81       21,220.22       (2,097.51 )     (478,050.99
)     19,122.71       229,571.86  
265
    19,472.14       19,705.81       21,220.22       (2,099.04 )     (478,401.95
)     19,121.17          
266
    19,472.14       19,705.81       21,220.22       (2,100.58 )     (478,754.46
)     19,119.63          
267
    19,472.14       19,705.81       21,220.22       (2,102.13 )     (479,108.51
)     19,118.09          
268
    19,472.14       19,705.81       21,220.22       (2,103.69 )     (479,464.12
)     19,116.53          
269
    19,472.14       19,705.81       21,220.22       (2,105.25 )     (479,821.29
)     19,114.97          
270
    19,472.14       19,705.81       21,220.22       (2,106.82 )     (480,180.03
)     19,113.40          
271
    19,472.14       19,705.81       21,220.22       (2,108.39 )     (480,540.35
)     19,111.83          
272
    19,472.14       19,705.81       21,220.22       (2,109.97 )     (480,902.24
)     19,110.24          
273
    19,472.14       19,705.81       21,220.22       (2,111.56 )     (481,265.73
)     19,108.65          
274
    19,472.14       19,705.81       21,220.22       (2,113.16 )     (481,630.81
)     19,107.06          
275
    19,472.14       19,705.81       21,220.22       (2,114.76 )     (481,997.49
)     19,105.46          

 



--------------------------------------------------------------------------------



 



                                                              Rent              
                            Deductions     Payment Per   Rent   Accrued  
Current   Sect 467   Sect 467   (Per Lease Month   Lease   Allocated   Rent  
Interest   Loan   Rent & Int   Year)
276
    19,472.14       19,705.81       21,220.22       (2,116.37 )     (482,365.79
)     19,103.85       229,350.88  
277
            19,705.81       21,220.22       (2,117.99 )     (463,263.56 )    
19,102.23          
278
            19,705.81       21,220.22       (2,034.11 )     (444,077.45 )    
19,186.10          
279
            19,705.81       21,220.22       (1,949.87 )     (424,807.11 )    
19,270.35          
280
            19,705.81       21,220.22       (1,865.26 )     (405,452.15 )    
19,354.96          
281
            19,705.81       21,220.22       (1,780.27 )     (386,012.21 )    
19,439.94          
282
            19,705.81       21,220.22       (1,694.92 )     (366,486.90 )    
19,525.30          
283
            19,705.81       21,220.22       (1,609.18 )     (346,875.87 )    
19,611.03          
284
            19,705.81       21,220.22       (1,523.07 )     (327,178.73 )    
19,697.14          
285
            19,705.81       21,220.22       (1,436.59 )     (307,395.10 )    
19,783.63          
286
            19,705.81       21,220.22       (1,349.72 )     (287,524.61 )    
19,870.50          
287
            19,705.81       21,220.22       (1,262.47 )     (267,566.86 )    
19,957.74          
288
            19,705.81       21,220.22       (1,174.84 )     (247,521.49 )    
20,045.37       234,844.30  
289
            19,705.81       21,220.22       (1,086.83 )     (227,388.10 )    
20,133.39          
290
            19,705.81       21,220.22       (998.42 )     (207,166.30 )    
20,221.79          
291
            19,705.81       21,220.22       (909.63 )     (186,855.72 )    
20,310.58          
292
            19,705.81       21,220.22       (820.45 )     (166,455.96 )    
20,399.76          
293
            19,705.81       21,220.22       (730.88 )     (145,966.62 )    
20,489.34          
294
            19,705.81       21,220.22       (640.92 )     (125,387.32 )    
20,579.30          
295
            19,705.81       21,220.22       (550.55 )     (104,717.66 )    
20,669.66          
296
            19,705.81       21,220.22       (459.80 )     (83,957.24 )    
20,760.42          
297
            19,705.81       21,220.22       (368.64 )     (63,105.67 )    
20,851.57          
298
            19,705.81       21,220.22       (277.09 )     (42,162.54 )    
20,943.13          
299
            19,705.81       21,220.22       (185.13 )     (21,127.45 )    
21,035.09          
300
            19,705.81       21,220.22       (92.77 )     (0.00 )     21,127.45  
    247,521.49        

 



--------------------------------------------------------------------------------



 



APPENDIX A
     “Additional Payments” shall mean all amounts (i) that are reasonable
out-of-pocket costs incurred or payable by Landlord or any Lender in connection
with the transfer of the Leased Premises to Tenant, (ii) that are due and owing
to any Lender or Landlord by reason of any default by Tenant under this Lease,
including, without limitation, out-of-pocket costs, charges or penalties
(including the Make-Whole Premium), if any, incurred by Landlord or any Lender
as a result of such default and (iii) all Basic Rent and Additional Rent, and
all applicable late charges and default interest thereon that is accrued and
unpaid as of the date of determination of such Additional Payments. In no event
shall Additional Payments include (A) any Make-Whole Premium in the event of a
purchase of the Leased Premises or termination of this Lease as a result of a
Condemnation or casualty in accordance with this Lease or (B) any Basic Rent
occurring after a Closing Date or Taking Termination Date so long as Tenant has
paid and performed all of its obligations with respect to such Closing Date or
Taking Termination Date.
     “Additional Rent” shall mean all amounts, costs, expenses, liabilities and
obligations (including Tenant’s obligation to pay any Net Awards, Purchase
Price, Termination Fee or Default Rate interest hereunder) which Tenant is
required to pay pursuant to the terms of this Lease, other than Basic Rent. In
addition, Tenant shall pay, as and when due, as Additional Rent all trustee fees
due to the Trustee.
     “Affiliate” of any Person shall mean any other Person directly or
indirectly controlling, controlled by or under common control with, such Person
and shall include, if such Person is an individual, members of the immediate
family of such Person, and trusts for the benefit of such individual. For the
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.
     “Alteration” or “Alterations” shall mean any or all changes, additions
(whether or not adjacent to or abutting any then existing buildings), expansions
(whether or not adjacent to or abutting any then existing buildings),
improvements, reconstructions, removals or replacements of any of the
Improvements or Equipment, both interior or exterior, and ordinary and
extraordinary.
     “Anticipated Lease Income” shall mean the amounts expected to be included
in gross income with respect to this Lease, which shall include all Basic Rent
on the dates and in the amounts set forth in this Lease, all Additional Rent
payable hereunder and all proceeds received by Landlord as a result of a sale of
the Leased Premises, but which shall not include the payment of any liquidated
or other damages, or any payments resulting from a transfer, sale or other
dispostion of the Leased Premises or any portion thereof, in connection with, or
as a result of, an Event of Default.
     “Applicable Laws” shall mean all existing and future applicable laws
(including common laws), rules, regulations, statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of any Governmental
Authorities, and applicable judgments, decrees, injunctions, writs,

A-1



--------------------------------------------------------------------------------



 



orders or like action of any court, arbitrator or other administrative, judicial
or quasi-judicial tribunal or agency of competent jurisdiction (including those
pertaining to the environment and those pertaining to the construction, use or
occupancy of the Leased Premises). Applicable Laws shall include Environmental
Laws.
     “Basic Rent” shall mean the amounts set forth on Exhibit B annexed to this
Lease.
     “Basic Rent Payment Dates” shall mean the Commencement Date and the first
Business Day of each month thereafter during the Term.
     “Business Day” means any day other than a Saturday or a Sunday or other day
on which commercial banks in the State of Indiana or New York, or the State in
which the corporate trust office of the Trustee is located are required or are
authorized to be closed.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act, as amended by the Superfund Amendments and Reauthorization
Act of 1986, 42 U.S.C. §§ 9601-9657.
     “Claims” shall mean Liens (including, without limitation, lien removal and
bonding costs), liabilities, obligations, damages, losses, demands, penalties,
assessments, payments, fines, claims, actions, suits, judgments, settlements,
costs, expenses and disbursements (including, without limitation, reasonable
legal fees and expenses and costs of investigation) of any kind and nature
whatsoever, provided that, for the avoidance of doubt, the term “Claims” shall
not include any amounts for or with respect to any Taxes that are not
Impositions and are not owed by Tenant pursuant to Paragraph 30.
     “Closing Date” shall mean the date upon which title to the Leased Premises
is conveyed to Tenant in accordance with Paragraph 13 of this Lease and Tenant
pays to Landlord the Purchase Price, Additional Payments and any and all other
amounts required to be paid hereunder, which date shall in no event be later
than the thirtieth (30th) day after Landlord’s notice to Tenant accepting
Tenant’s offer to purchase the Leased Premises in accordance with Paragraph 13
of this Lease, or after Landlord is deemed to have accepted Tenant’s offer to
purchase the Leased Premises in accordance with Paragraph 13 of this Lease.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Commencement Date” shall mean December 21, 2006.
     “Condemnation” shall mean a Taking and/or a Requisition.
     “Covered Tax” or “Covered Taxes” shall mean any and all present and future
taxes on or with respect to the Leased Premises or payments of Basic Rent or
Additional Rent that are or are in the nature of sales, use, transfer, real
estate, property, ad valorem, excise, stamp or similar taxes, municipal or other
assessments, levies, imposts, duties, fees or other charges, together with any
penalties, fines, interest thereon or additions thereto imposed by any
Governmental Authority in a Related Jurisdiction; provided, however, for the
avoidance of doubt, the terms “Covered Tax” and “Covered Taxes” shall not
include any taxes that are Income Taxes, except if such Income Tax is a
replacement for any non-income based Covered Tax.

A-2



--------------------------------------------------------------------------------



 



     “Default Rate” shall mean, for as long as the Notes are outstanding, the
“Default Rate” as defined in the Loan Agreement, and otherwise, a rate of
interest equal to four (4%) percent per annum above the then current Prime Rate.
     “Depreciable Property” shall mean the Equipment and the Improvements
(which, for the avoidance of doubt, shall not include Land).
     “Depreciation Deductions” shall mean the cost recovery deductions under
Section 167 of the Code with respect to the Leased Premises, determined using
the following assumptions: (a) Landlord’s unadjusted basis in the Leased
Premises shall be the purchase price paid by Landlord to Tenant for the Leased
Premises; (b) the Depreciable Property will be treated as a single integrated
unit of “nonresidential real property” within the meaning of
Section 168(b)(3)(A) of the Code; and (c) the cost basis of the Depreciable
Property will be recovered using the straight-line depreciation method pursuant
to Section 168(b)(3) of the Code, an applicable recovery period of 39 years
pursuant to Section 168(c) of the Code, zero salvage value, and the mid-month
convention pursuant to Section 168(d)(2)(A) of the Code.
     “Easement” or “Easements” shall mean easements, covenants, waivers,
approvals or restrictions for utilities, parking or other matters as desirable
for operation of the Leased Premises or properties adjacent thereto.
     “Environmental Laws” shall mean and include the Resource Conservation and
Recovery Act of 1976 (RCRA), 42 U.S.C. §§ 6901-6987, as amended by the Hazardous
and Solid Waste Amendments of 1984, CERCLA, the Hazardous Materials
Transportation Act of 1975, 49 U.S.C. §§ 1801-1812, the Toxic Substances Control
Act, 15 U.S.C. §§ 2601-2671, the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq and
all other federal, state and local laws, ordinances, rules, orders, statutes,
codes and regulations applicable to the Leased Premises and (i) relating to the
environment, human health or natural resources, (ii) regulating, controlling or
imposing liability or standards of conduct concerning Hazardous Materials, or
(iii) regulating the clean-up or other remediation of the Leased Premises or any
portion thereof, as any of the foregoing may have been amended, supplemented or
supplanted from time to time.
     “Equipment” shall mean, collectively, the machinery and equipment which is
attached to the Improvements in such a manner as to become fixtures under
applicable law, together with all additions and accessions thereto,
substitutions therefor and replacements thereof permitted by this Lease.
     “Event of Default” shall mean the occurrence of any one or more of the
following events under this Lease: (i) a failure by Tenant to make (regardless
of the pendency of any bankruptcy, reorganization, receivership, insolvency or
other proceedings, in law, in equity or before any administrative tribunal which
had or might have the effect of preventing Tenant from complying with the
provisions of this Lease) any payment of Basic Rent or Additional Rent when due
and payable and the continuance of such failure for three Business Days after
written notice thereof to Tenant, provided that such notice shall only be
required to be given once in any calendar year; thereafter such failure to pay
Basic Rent or Additional Rent when due and payable shall become an Event of
Default if it continues for five Business Days; (ii) failure by Tenant to
maintain in

A-3



--------------------------------------------------------------------------------



 



full force and effect the insurance required pursuant to Paragraph 14 hereof (it
being understood that if such lapse was the result of an administrative or
inadvertent error and Tenant reinstates the insurance and reimburses Landlord
and Lenders in full for any amounts expended by any of them to continue or
replace such insurance prior to the time that Landlord exercises any material
remedy as a result of such Event of Default, such Event of Default shall be
deemed to have been cured); (iii) failure by Tenant to perform and observe, or a
violation or breach of, any other provision in this Lease and such default shall
continue for a period of thirty (30) days after written notice thereof to
Tenant, or if such default is of such a nature that it cannot reasonably be
cured within such period of thirty (30) days, such period shall be extended for
such longer time as is reasonably necessary (not to exceed one hundred eighty
(180) days) provided that Tenant has commenced to cure such default within said
period of thirty (30) days and is actively, diligently and in good faith
proceeding with continuity to remedy such default; (iv) any representation or
warranty made in this Lease, or in connection with this Lease, by Tenant or
Lease Guarantor is determined by Landlord or any Lender to have been false or
misleading in any material respect at the time made; (v) Tenant or Lease
Guarantor shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) voluntarily consent to the appointment of a receiver or trustee for itself
or for any of the Leased Premises, (C) voluntarily file a petition seeking
relief under the bankruptcy or other similar laws of the United States, any
state or any jurisdiction, or (D) voluntarily file a general assignment for the
benefit of creditors; (vi) a court shall enter an order, judgment or decree
appointing, with the voluntary consent of Tenant or Lease Guarantor, a receiver
or trustee for Tenant or Lease Guarantor or for the Leased Premises or approving
a petition filed against Tenant or Lease Guarantor which seeks relief under the
bankruptcy or other similar laws of the United States or any State, and such
order, judgment or decree shall remain in force, undischarged or unstayed,
ninety (90) days after it is entered; (vii) Tenant or Lease Guarantor shall in
any insolvency proceedings be liquidated or dissolved or shall voluntarily
commence proceedings towards its liquidation or dissolution; (viii) the estate
or interest of Tenant in the Leased Premises shall be levied upon or attached in
any proceeding and such estate or interest is about to be sold or transferred or
such process shall not be vacated or discharged within ninety (90) days after
such levy or attachment; (ix) Lease Guarantor shall repudiate the Lease
Guaranty, or contest the validity thereof, or shall fail to perform any of its
obligations thereunder and such failure shall continue for thirty (30) days
after notice thereof is given to Lease Guarantor; (x) Lease Guarantor shall
merge or consolidate with any other person, or shall sell, transfer or otherwise
dispose of all or substantially all of its assets, or any Person or group
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934 and
the rules of the Securities and Exchange Commission thereunder as in effect on
the date hereof) shall acquire ownership, directly or indirectly, beneficially
or of record, of shares representing more than 33 1/3% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Lease Guarantor and, after giving effect to the foregoing transaction, the long
term unsecured debt of the Lease Guarantor (or the successor to the Lease
Guarantor) shall be rated less than BBB- by Standard & Poor’s or Baa3 by Moody’s
Investors Service, Inc. or shall be unrated; or (xi) Tenant shall merge or
consolidate with any other person (other than Lease Guarantor), or shall sell,
transfer or otherwise dispose of all or substantially all of its assets, or
Tenant shall cease to be a wholly-owned subsidiary of Lease Guarantor, unless,
at least ten (10) days prior to such event, Landlord and the Lenders have
received pro forma ratings by both Standard & Poor’s and Moody’s Investors
Service, Inc. evidencing that the long term unsecured

A-4



--------------------------------------------------------------------------------



 



debt of Tenant (or the successor to Tenant), after giving effect to the proposed
transaction, shall be rated at least BBB- by Standard & Poor’s and Baa3 by
Moody’s Investors Service, Inc.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Expiration Date” shall mean December 31, 2031.
     “Governmental Authority” shall mean any federal, state, county, municipal,
foreign or other governmental or regulatory authority, agency, board, body,
instrumentality, court or quasi governmental authority (or private entity in
lieu thereof).
     “Guaranties” shall mean all warranties, guaranties and indemnities, express
or implied, and similar rights which Landlord may have against any manufacturer,
seller, engineer, contractor or builder in respect of any of the Leased
Premises, including, but not limited to, any rights and remedies existing under
contract or pursuant to the Uniform Commercial Code.
     “Hazardous Materials” shall mean all chemicals, petroleum, crude oil or any
fraction thereof, hydrocarbons, polychlorinated biphenyls (PCBs), asbestos,
asbestos-containing materials and/or products, urea formaldehyde, or any
substances which are classified as “hazardous” or “toxic” under CERCLA;
hazardous waste as defined under the Solid Waste Disposal Act, as amended 42
U.S.C. § 6901; air pollutants regulated under the Clean Air Act, as amended, 42
U.S.C. § 7401, et seq.; pollutants as defined under the Clean Water Act, as
amended, 33 U.S.C. § 1251, et seq., any pesticide as defined by Federal
Insecticide, Fungicide, and Rodenticide Act, as amended, 7 U.S.C. § 136, et
seq., any hazardous chemical substance or mixture or imminently hazardous
substance or mixture regulated by the Toxic Substances Control Act, as amended,
15 U.S.C. § 2601, et Seq., any substance listed in the United States Department
of Transportation Table at 45 CFR 172.101; any chemicals included in regulations
promulgated under the above listed statutes or any similar federal or state
statutes relating to the environment, human health or natural resources; any
explosives, radioactive material, and any chemical regulated by state statutes
similar to the federal statutes listed above and regulations promulgated under
such state statutes.
     “Imposition” or “Impositions” shall mean, collectively, all Covered Taxes
on or with respect to the Leased Premises, or the use, lease, ownership or
operation thereof; all charges and/or Covered Taxes for any easement or
agreement maintained for the benefit of the Leased Premises; all general and
special assessments, levies, permits, inspection and license fees on or with
respect to the Leased Premises; all water and sewer rents and other utility
charges on or with respect to the Leased Premises; all ground rents on or with
respect to the Leased Premises, if any; and all other public charges and/or
Covered Taxes whether of a like or different nature, even if unforeseen or
extraordinary, imposed or assessed upon or with respect to the Leased Premises,
prior to or during the Term, against Landlord, Tenant or any of the Leased
Premises as a result of or arising in respect of the occupancy, leasing, use,
maintenance, operation, management, repair or possession thereof, or any
activity conducted on the Leased Premises, or the Basic Rent or Additional Rent,
including without limitation, any Covered Tax levied by any Governmental
Authority on or with respect to such Basic Rent or Additional Rent; all payments
required to be made to a Governmental Authority that are in lieu of any of the
foregoing, whether or not expressly so designated; and any penalties, fines,
additions or interest thereon or additions

A-5



--------------------------------------------------------------------------------



 



thereto; provided further, for the avoidance of doubt, that the terms
“Imposition” and “Impositions” shall not include any Taxes other than Covered
Taxes.
     “Improvements” shall mean, collectively, the buildings, structures and
other real property improvements on the Land.
     “Income Tax” or “Income Taxes” shall mean any and all present and future
taxes that are or are in the nature of a tax imposed on or with respect to, or
measured by, net income or receipts, capital, franchise, doing business or
similar taxes or any ad valorem tax imposed in lieu of or direct substitution
for any of the foregoing (any of the forgoing being referred to herein
individually as an “Income Tax”).
     “Indemnitee” shall mean Landlord, each Lender, the Trustee, any trustee
under a Mortgage which is a deed of trust, each of their assignees or other
transferees and each of their Affiliates and their respective officers,
directors, employees, shareholders, members or other equity owners.
     “Initial Term” shall mean the period of time commencing on the Commencement
Date and terminating on the Expiration Date.
     “Insurance Expiration Date” shall mean, with respect to an insurance
policy, the date that such insurance policy will expire.
     “Insurance Requirement” or “Insurance Requirements” shall mean, as the case
may be, any one or more of the terms of each insurance policy required to be
carried by Tenant under this Lease and the requirements of the issuer of such
policy, and whenever Tenant shall be engaged in making any Alteration or
Alterations, repairs or construction work of any kind (collectively, “Work”),
the term “Insurance Requirement” or “Insurance Requirements” shall be deemed to
include a requirement that Tenant obtain or cause its contractor to obtain
completed value builder’s risk insurance when the estimated cost of the Work in
any one instance exceeds the sum of $500,000 and that Tenant or its contractor
shall obtain worker’s compensation insurance or other adequate insurance
coverage covering all persons employed in connection with the Work, whether by
Tenant, its contractors or subcontractors and with respect to whom death or
bodily injury claims could be asserted against Landlord.
     “Land” shall mean the lot(s) or parcel(s) of land described in Exhibit A
attached to this Lease and made a part hereof, together with the easements,
rights and appurtenances thereunto belonging or appertaining.
     “Landlord” shall mean ONB 123 Main Landlord, LLC, a Delaware limited
liability company.
     “Law” shall mean any constitution, statute, ordinance, regulation or rule
of law enacted or imposed by a Governmental Authority.
     “Lease Guarantor” shall mean Old National Bancorp, an Indiana corporation.

A-6



--------------------------------------------------------------------------------



 



     “Lease Guaranty” shall mean the Lease Guaranty, dated as of December 20,
2006, issued by the Lease Guarantor, as it shall be amended, supplemented or
otherwise modified from time to time.
     “Leased Premises” shall mean, collectively, the Land, the Improvements and
the Equipment, together with any and all other property and interest in property
conveyed to Landlord pursuant to the deeds, bills of sale or other documents
executed in connection with the purchase of the Land, the Improvements and the
Equipment by Landlord.
     “Legal Requirement” or “Legal Requirements” shall mean, as the case may be,
any one or more of all present and future laws, codes, ordinances, orders,
judgments, decrees, injunctions, rules, regulations and requirements, even if
unforeseen or extraordinary, of every duly constituted governmental authority or
agency (but excluding those which by their terms are not applicable to and do
not impose any obligation on Tenant, Landlord or the Leased Premises) and all
covenants, restrictions and conditions now of record which may be applicable to
Tenant, Landlord (with respect to the Leased Premises) or to all or any part of
or interest in the Leased Premises, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of the
Leased Premises, even if compliance therewith (i) necessitates structural
changes or improvements (including changes required to comply with the
“Americans with Disabilities Act”) or results in interference with the use or
enjoyment of the Leased Premises or (ii) requires Tenant to carry insurance
other than as specifically required by the provisions of this Lease.
     “Lender” or “Lenders” shall mean each financial institution or other Person
that makes a Loan to Landlord, secured by a Mortgage and evidenced by a Note or
which is the holder of the Mortgage and a Note, or an interest therein, as a
result of an assignment thereof or otherwise.
     “Lien” or “Liens” shall mean any lien, mortgage, pledge, charge, security
interest or encumbrance of any kind, or any type of preferential arrangement
that has the practical effect of creating a security interest, including,
without limitation, any thereof arising under any conditional sale agreement,
capital lease or other title retention agreement.
     “Loan” shall mean a loan made by a Lender to Landlord secured by a Mortgage
and evidenced by a Note.
     “Loan Agreement” means the Loan Agreement, dated as of December 20, 2006,
between the Landlord and the Trustee, as it may be amended, supplemented or
otherwise modified from time to time.
     “Make-Whole Premium” has the meaning set forth in the Loan Agreement.
     “Mortgage” shall mean a first priority mortgage, deed of trust or similar
security instrument hereafter executed covering the Leased Premises from
Landlord to the Trustee, for the benefit of the Lenders.
     “Net Award” shall mean the entire award payable to Landlord or the Trustee
by reason of a Condemnation, less any reasonable expenses incurred by Landlord
in collecting such award

A-7



--------------------------------------------------------------------------------



 



and excluding Tenant’s Award, if any (to the extent Tenant is entitled to
Tenant’s Award pursuant to the terms of this Lease).
     “Net Proceeds” shall mean the entire proceeds of any insurance required
under clause (i), (iv), or (vi) of Paragraph 14 (a) of this Lease, less any
actual and reasonable expenses incurred by Landlord in collecting such proceeds.
     “Note” or “Notes” shall mean a promissory note or notes hereafter executed
from Landlord to a Lender, which note or notes will be secured by a Mortgage and
an assignment of leases and rents.
     “Notice” or “Notices” shall mean all notices, demands, requests, consents,
approvals, offers, statements and other instruments or communications required
or permitted to be given pursuant to the provisions of this Lease.
     “O&M Plan” has the meaning set forth in Paragraph 26(a).
     “Permitted Encumbrances” shall mean (a) those covenants, restrictions,
reservations, liens, conditions, encroachments, easements and other matters of
title that affect the Leased Premises as of the date of Landlord’s acquisition
thereof, as shown on Schedule B hereto, (b) liens for Impositions not yet due
and payable or which are being contested in accordance with Paragraph 18 and
(c) liens of mechanics, materialmen, suppliers and vendors incurred in the
ordinary course of business for sums which under the terms of the related
contract are not yet due, provided that such reserve or other appropriate
provision, if any, as shall be required by generally accepted accounting
principles shall have been made therefor by Tenant.
          “Permitted Investments” means any one or more of the following:
     (i) direct obligations of, or obligations guaranteed as to timely payment
of principal and interest by, the United States or any agency or instrumentality
thereof provided that such obligations are backed by the full faith and credit
of the United States;
     (ii) repurchase obligations with respect to any security described in
clause (i) above entered into with a depository institution or trust company
(acting as principal) whose long term unsecured debt obligations have received
one of the two highest ratings by at least two of the Rating Agencies;
     (iii) units of taxable money market funds which funds are regulated
investment companies, seek to maintain a constant net asset value of $1 per
share and invest solely in obligations backed by the full faith and credit of
the United States, and have been designated in writing by at least two of the
Rating Agencies in one of the two highest credit rating categories; provided in
each case, that no such investment shall be purchased at a premium to its face
value (disregarding interest accrued to the date of acquisition) and that no
such investment shall have a maturity later than the earlier of (x) the Business
Day before the proceeds of such investment are anticipated to be needed pursuant
to this Lease, or (y) one year from the date of acquisition;

A-8



--------------------------------------------------------------------------------



 



     (iv) commercial paper which is (a) rated at least A 1 by Standard & Poor’s
Ratings Service and, if rated by Moody’s Investors Service, Inc., at least the
equivalent Moody’s ratings, (b) issued by a corporation or company (other than
Tenant or affiliate thereof) and (c) in certificated form; and
     (v) investments in money market funds rated at least AAm or AAm-G or its
equivalent from any Rating Agency (provided that, for purposes of this
definition, such investments may include money market funds sponsored by Trustee
that have the required credit rating from any Rating Agency).
     “Person” shall mean an individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
non-incorporated organization or government or any agency or political
subdivision thereof.
     “Prime Rate” shall mean the prime rate of interest published in The Wall
Street Journal or its successor, from time to time.
     “Purchase Price”, as of any date, shall mean the Termination Value for the
next occurring Basic Rent Payment Date.
     “Rating Agency” means Standard & Poor’s Ratings Service; Fitch Investors
Service, Inc.; or Moody’s Investors Service, Inc.
     “REA” shall mean a reciprocal easement agreement or any other agreement or
document of record affecting the Leased Premises as of the Commencement Date, or
which is created or imposed after the Commencement Date by, or with the consent
of, Tenant.
     “Related Jurisdiction” shall mean any jurisdiction within the United States
with the authority to impose Taxes by virtue of the location of the Leased
Premises, payments pursuant to this Lease being made from within such
jurisdiction or any transfer of the Leased Premises pursuant to this Lease
occurring within such jurisdiction.
     “Release” shall mean the release under applicable Environmental Laws or the
threatened release of any Hazardous Materials into or upon any land or water or
air, or otherwise into the environment, including, without limitation, by means
of burial, disposal, discharge, emission, injection, spillage, leakage, seepage,
leaching, dumping, pumping, pouting, escaping, emptying, placement and the like.
     “Renewal Option Notice” shall mean a written notice from Tenant to Landlord
of its election to extend the Term (or any then Renewal Term) of this Lease
pursuant to Paragraph 5 of this Lease.
     “Renewal Term” shall mean an additional Lease term of five (5) years.
     “Rent Payment Period” shall mean each period beginning on the day after a
Basic Rent Payment Date through and including the day of the immediately
succeeding Basic Rent Payment Date, except that the first Rent Payment Period
shall begin on the Commencement Date.

A-9



--------------------------------------------------------------------------------



 



     “Replaced Equipment” shall mean Equipment that has been replaced by Tenant
with Replacement Equipment.
     “Replacement Equipment” shall mean operational equipment or other parts
used by Tenant to replace any of the Equipment.
     “Requisition” shall mean any temporary condemnation or confiscation of the
use or occupancy of the Leased Premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.
     “Restoration” shall mean, following a casualty or Condemnation, the
restoration of the Leased Premises to as nearly as possible its value, condition
and character immediately prior to such casualty or Condemnation, in accordance
with the provisions of this Lease, including but not limited to the provisions
of Paragraphs 11(a), 12 and 15. Notwithstanding the foregoing, such Restoration
may depart from the condition of the Leased Premises immediately prior to the
casualty or Condemnation, provided that (i) the fair market value of the Leased
Premises shall not be lessened after the completion of the Restoration, (ii) the
use of the Leased Premises shall not be changed as a result of any such
Restoration, (iii) all such Restoration shall be performed in a good and
workmanlike manner, and shall be expeditiously completed in compliance with all
Legal Requirements, (iv) Tenant shall (subject to the provisions of
Paragraph 18) discharge all liens filed against any of the Leased Premises
arising out of the same, and (v) no such Alteration shall create any debt or
other encumbrance(s) on the Leased Premises.
     “Restoration Award” shall mean that portion of the Net Award equal to the
cost of Restoration.
     “Restoration Fund” shall mean, collectively, the Net Proceeds, Restoration
Award and Tenant Insurance Payment.
     “SEC” means the Securities and Exchange Commission.
     “State” shall mean the State or Commonwealth in which the Leased Premises
is situated.
     “Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity in which such
Person or one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries owns sufficient equity or voting interest to enable it or them (as
a group) ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such entity, and any
partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership can and
does ordinarily take major business actions without the prior approval of such
Person or one or more of its Subsidiaries) Unless the context otherwise clearly
requires, references herein to a “Subsidiary” refer to a Subsidiary of the
Tenant.
     “Taking” shall mean any taking of the Leased Premises, or any portion
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any law, general or special, or

A-10



--------------------------------------------------------------------------------



 



by reason of any agreement with any condemnor in settlement of or under threat
of any such condemnation or other eminent domain proceedings or by any other
means, or any de facto condemnation.
     “Taking Termination Date” has the meaning set forth in Paragraph 13(b)(i).
     “Tax” or “Taxes” shall mean any and all present and future taxes, including
income (gross or net), gross or net receipts, sales, use, value added,
franchise, doing business, transfer, capital, property (tangible or intangible),
ad valorem, municipal assessments, excise and stamp taxes, levies, imposts,
duties, charges, assessments or withholding, together with any penalties, fines,
additions or interest thereon or additions thereto (any of the forgoing being
referred to herein individually as a “Tax”), imposed by any Governmental
Authority. Without limiting the foregoing, if at any time during the term of
this Lease the methods of taxation prevailing at the execution hereof shall be
changed or altered so that in lieu of or as a supplement or addition to or a
substitute for the whole or any part of the real estate taxes or assessments now
or from time to time thereafter levied, assessed or imposed by applicable taxing
authorities for the funding of governmental services, there shall be imposed
(i) a tax, assessment, levy, imposition or charge, wholly or partially as a
capital levy or otherwise, on the gross rents received or otherwise attributable
to the Leased Premises, or (ii) a tax, assessment, levy (including but not
limited to any municipal, state or federal levy), imposition or charge measured
by or based in whole or in part upon the Leased Premises or this Lease, and
imposed on the Landlord under this Lease or any portion thereof, or (iii) a
license fee or other fee or tax measured by the gross rent payable under this
Lease, or (iv) any other tax, assessment, levy, charge, fee or the like payable
with respect to the Leased Premises, the rents, issues and profits thereof, then
all such taxes, assessments, levies, impositions and/or charges, or the part
thereof so measured or based, shall be deemed to be Taxes.
     “Tenant” shall mean Old National Bank, a national banking association.
     “Tenant’s Award” shall mean, to the extent Tenant shall have a right to
make a separate claim therefor against the condemnor, a Condemnation award
relating solely to the value of the leasehold interest created by this Lease or
any award or payment (in connection with a Condemnation) on account of Trade
Fixtures, Tenant’s moving expenses and Tenant’s out-of-pocket expenses
incidental to the move, if available.
     “Tenant’s Insurance Payment” shall mean, in the event of a damage or
destruction, the amount of the proceeds that would have been payable under the
third-party insurance required to be maintained pursuant to
Paragraph 14(a)(i),(iv) or (vi) had such insurance program been in effect .
     “Tenant’s Termination Notice” shall mean a written notice from Tenant to
Landlord of Tenant’s intention to terminate this Lease and setting forth therein
the Termination Date and Tenant’s offer to purchase the Leased Premises in
accordance with Paragraph 13 of this Lease.
     “Term” shall mean the Initial Term, together with any Renewal Term.
     “Termination Date” shall mean the date for the termination of this Lease
pursuant to Tenant’s Termination Notice, which date shall be on a Basic Rent
Payment Date occurring no

A-11



--------------------------------------------------------------------------------



 



sooner than thirty (30) days after the date of Landlord’s notice to Tenant
rejecting Tenant’s offer to purchase the Leased Premises pursuant to
Paragraph 13 of this Lease.
     “Termination Fee” has the meaning set forth in Paragraph 13(b)(i).
     “Termination Value” shall mean as of any Basic Rent Payment Date, the
amount set forth opposite such Basic Rent Payment Date on Schedule A attached
hereto.
     “Threshold Amount” shall mean $300,000.
     “Trade Fixtures” shall mean all fixtures, equipment and other items of
personal property (whether or not attached to the Improvements) which are owned
by Tenant and used solely in connection with the operation of the business
conducted on the Leased Premises and which are not necessary for the operation
of the Leased Premises and which have not been financed by Landlord.
     “Trustee” shall mean Wells Fargo Bank Northwest, National Association in
its capacity as a trustee for the benefit of persons providing financing to
Landlord in connection with the Leased Premises under the Declaration of Trust,
dated as of December 20, 2006, made by Wells Fargo Bank Northwest, National
Association, and any successor thereto.

A-12